Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

CHENIERE MARKETING, INC.,

as Borrower,

and

The Several Lenders

from Time-to-time Parties Hereto,

and

BNP PARIBAS,

as Administrative Agent

Dated as of September 14, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

  

DEFINITIONS

  

1.1

  

Defined Terms

   1

1.2

  

Other Definitional Provisions

   27

1.3

  

Rounding

   27

SECTION 2.

  

AMOUNT AND TERMS OF THE REVOLVING CREDIT LOANS AND COMMITMENTS

  

2.1

  

Revolving Credit Loans

   28

2.2

  

Daily Overdraft Loans

   28

2.3

  

Procedure for Borrowing

   28

2.4

  

Refunded Daily Overdraft Loans

   29

2.5

  

Commitment Fee

   30

SECTION 3.

  

LETTERS OF CREDIT

  

3.1

  

Letters of Credit

   30

3.2

  

Procedure for Issuance of Letters of Credit

   31

3.3

  

Fees, Commissions and Other Charges

   33

3.4

  

L/C Participations

   34

3.5

  

Reimbursement Obligations of the Borrower

   35

3.6

  

Obligations Absolute

   35

3.7

  

Role of the Issuing Lenders

   36

3.8

  

Application

   37

SECTION 4.

  

GENERAL PROVISIONS APPLICABLE TO REVOLVING CREDIT LOANS AND LETTERS OF CREDIT

  

4.1

  

Termination or Reduction of Commitments

   37

4.2

  

Interest Rates and Payment Dates

   37

4.3

  

Conversion and Continuation Options

   38

4.4

  

Minimum Amounts of Tranches; Maximum Number of Tranches

   38

4.5

  

Repayment of Revolving Credit Loans; Evidence of Debt

   39

4.6

  

Optional Prepayments

   39

4.7

  

Mandatory Prepayments

   40

4.8

  

Computation of Interest and Fees

   40

4.9

  

Inability to Determine Interest Rate

   41

4.10

  

Pro Rata Treatment and Payments

   41

4.11

  

Illegality

   42

4.12

  

Requirements of Law

   42

4.13

  

Taxes

   43

4.14

  

Indemnity

   46

4.15

  

Lending Offices

   46



--------------------------------------------------------------------------------

4.16

  

Credit Utilization Reporting

   47

4.17

  

Replacement of Lenders

   47

SECTION 5.

  

REPRESENTATIONS AND WARRANTIES

  

5.1

  

Financial Condition

   48

5.2

  

No Change

   48

5.3

  

Existence; Compliance with Law

   48

5.4

  

Power; Authorization; Enforceable Obligations

   49

5.5

  

No Legal Bar

   49

5.6

  

No Material Litigation

   49

5.7

  

No Default

   49

5.8

  

Ownership of Property; Liens

   50

5.9

  

Intellectual Property

   50

5.10

  

No Burdensome Restrictions

   50

5.11

  

Taxes

   50

5.12

  

Federal Regulations

   50

5.13

  

ERISA

   50

5.14

  

Investment Company Act; Other Regulations

   51

5.15

  

Subsidiaries

   51

5.16

  

Security Documents

   51

5.17

  

Accuracy and Completeness of Information

   52

5.18

  

Labor Relations

   52

5.19

  

Insurance

   52

5.20

  

Solvency

   52

5.21

  

Use of Letters of Credit and Proceeds of Revolving Credit Loans

   53

5.22

  

Environmental Matters

   53

5.23

  

Risk Management Policy

   54

5.24

  

Crest Obligation

   54

SECTION 6.

  

CONDITIONS PRECEDENT

  

6.1

  

Conditions to Initial Credit Extensions

   54

6.2

  

Conditions to Each Credit Extension

   57

SECTION 7.

  

AFFIRMATIVE COVENANTS

  

7.1

  

Financial Statements

   58

7.2

  

Certificates; Other Information

   59

7.3

  

Payment of Obligations

   59

7.4

  

Conduct of Business and Maintenance of Existence

   59

7.5

  

Maintenance of Property

   60

7.6

  

Insurance

   60

7.7

  

Inspection of Property; Books and Records; Discussions

   60

7.8

  

Notices

   60

7.9

  

Environmental Laws

   61

7.10

  

Periodic Audit of Borrowing Base Assets

   61

7.11

  

Risk Management Policy

   62

7.12

  

Collections of Accounts Receivable

   62

7.13

  

Taxes

   62



--------------------------------------------------------------------------------

7.14

  

Additional Collateral

   62

7.15

  

Account Closure

   63

7.16

  

Additional Items

   63

7.17

  

Cumulative Losses

   63

SECTION 8.

  

NEGATIVE COVENANTS

  

8.1

  

Financial Condition Covenants

   63

8.2

  

Limitation on Indebtedness

   64

8.3

  

Limitation on Liens

   64

8.4

  

Limitation on Fundamental Changes

   65

8.5

  

Limitation on Distributions

   65

8.6

  

Limitation on Capital Expenditures

   65

8.7

  

Limitation on Transactions with Affiliates

   65

8.8

  

Accounting Changes

   66

8.9

  

Limitation on Negative Pledge Clauses

   66

8.10

  

Limitation on Lines of Business

   67

8.11

  

Governing Documents

   67

SECTION 9.

  

EVENTS OF DEFAULT

  

SECTION 10.

  

THE ADMINISTRATIVE AGENT

  

10.1

  

Appointment

   70

10.2

  

Delegation of Duties

   70

10.3

  

Exculpatory Provisions

   70

10.4

  

Reliance by the Administrative Agent

   71

10.5

  

Notice of Default

   71

10.6

  

Non-Reliance on the Administrative Agent and Other Lenders

   71

10.7

  

Indemnification

   72

10.8

  

Administrative Agent in Its Individual Capacity

   72

10.9

  

Successor Administrative Agent

   72

10.10

  

Collateral Matters

   73

SECTION 11.

  

MISCELLANEOUS

  

11.1

  

Amendments and Waivers

   73

11.2

  

Notices

   74

11.3

  

No Waiver; Cumulative Remedies

   76

11.4

  

Survival of Representations and Warranties

   76

11.5

  

Payment of Expenses and Taxes

   76

11.6

  

Successors and Assigns; Participations and Assignments

   77

11.7

  

Adjustments; Set-off

   80

11.8

  

Counterparts

   81

11.9

  

Severability

   81

11.10

  

Integration

   81

11.11

  

GOVERNING LAW

   81

11.12

  

Service of Process; Submission To Jurisdiction; Waivers

   81

11.13

  

Acknowledgements

   82



--------------------------------------------------------------------------------

11.14

  

WAIVERS OF JURY TRIAL.

   82

11.15

  

Confidentiality.

   82

SCHEDULES

     

Schedule 1.0

  

Lenders, Commitments, and Applicable Lending Offices

  

Schedule 2.3

  

Wire Instructions for Revolving Credit Loans

  

Schedule 5.1(c)

  

Liabilities

  

Schedule 5.1(d)

  

Acquisitions

  

Schedule 5.4

  

Consents and Authorizations

  

Schedule 5.9

  

Intellectual Property

  

Schedule 5.15

  

Subsidiaries

  

Schedule 5.16

  

Filing Jurisdictions

  

Schedule 5.19

  

Insurance

  

Schedule 5.22

  

Environmental Matters

  

Schedule 6.1(s)

  

Indebtedness to be Terminated

  

Schedule 7.11

  

Risk Management Policy Modification Parameters

  

Schedule 8.2(b)

  

Indebtedness to Remain Outstanding

  

EXHIBITS

     

Exhibit A

  

Form of Note

  

Exhibit B

  

Form of Security Agreement

  

Exhibit C

  

Form of Section 4.13 Certificate

  

Exhibit D

  

Form of Secretary’s Certificate

  

Exhibit E

  

Form of Assignment and Acceptance

  

Exhibit F

  

Form of Borrowing Base Report

  

Exhibit G

  

Form of Collateral Trust Agreement

  

Exhibit H

  

[Reserved]

  

Exhibit I

  

Form of Opinion of Andrews Kurth LLP

  

Exhibit J

  

Cash Collateral Documentation

  

Exhibit K

  

Form of Position Report

  

Exhibit L

  

Form of Parent Indemnification Agreement

  

ANNEXES

     

Annex I

  

Form of Notice of Borrowing

  

Annex II

  

Form of Continuation/Conversion Notice

  

Annex III

  

Form of Notice of Prepayment

  

Annex IV

  

Form of Credit Utilization Summary

  



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of September 14, 2007, among CHENIERE MARKETING, INC.
(the “Borrower”), the several banks and other financial institutions or entities
from time-to-time parties to this Agreement, BNP PARIBAS, a bank organized under
the Laws of the Republic of France (“BNP Paribas”), as administrative agent
(together with any successor Administrative Agent appointed pursuant to
Section 10.9, in such capacity the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower desires that from time-to-time the Lenders (i) make
advances to the Borrower for the purpose of, including, but not limited to,
financing the carrying of accounts receivable, margin calls made by an Eligible
Broker (as defined herein), the purchase of Eligible Inventory (as defined
herein) and for certain daylight overdrafts further described herein, and
(ii) issue standby and documentary letters of credit to facilitate and finance
the purchase of Eligible Products (as defined herein) for resale, to secure
transportation, to secure performance related obligations (including, but not
limited to storage, pipeline capacity, and clearing broker requirements) of the
Borrower or for swap transactions related to the Hedging of Eligible Products.

WHEREAS, the Lenders and the Administrative Agent agree to issue standby and
documentary letters of credit and make advances on the terms and conditions of
this Agreement;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Acceptable Investment Grade Credit Enhancement”: (i) a letter of credit or
(ii) a guarantee or other customary credit support, in each case, provided by
any Person who is Investment Grade.

“Account”: as defined in Section 9-102 of the New York Uniform Commercial Code.

“Account Control Agreements”: as defined in the Security Agreement.

“Account Debtor”: a Person who is obligated to the Borrower under an Account of
the Borrower.

“Account Receivable”: an Account or Payment Intangible of the Borrower.

“Actual Knowledge”: when applied to the Borrower, the actual knowledge of a
Responsible Person of the Borrower; “Actually Known” or other similar terms
shall have correlative meanings.

“Administrative Agent”: as defined in the introductory paragraph of this
Agreement.



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person (including, with its correlative meanings, “controlled by” and “under
common control with”) means the power, directly or indirectly, either to
(a) vote 30% or more of the securities having ordinary voting power for the
election of directors of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agent-Related Person”: as defined in Section 10.3.

“Aggregate Out-of-the-Money Forward Contract Amount”: as of any date and for the
Borrower, and assuming that each of the Forward Contracts to which the Borrower
is a party were terminated on that date, the sum, to be an amount not less than
zero, of (a) the aggregate of (i) Marked-to-Market Values of each of those
Forward Contracts under which the Borrower would owe an amount to the Forward
Contract Counterparty as a result of the termination of that Forward Contract,
less (ii) the amount of cash and Cash Equivalents and amounts available to be
drawn under letters of credit held by or for the account of the Forward Contract
Counterparty as margin or collateral under all of the Forward Contracts between
the Borrower and the Forward Contract Counterparty, minus (b) the
Marked-to-Market Values of each of those Forward Contracts under which the
Borrower would be entitled to receive an amount from the Forward Contract
Counterparty as a result of the termination of that Forward Contract.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time-to-time.

“Applicable Lending Office”: for each Lender and for each Type of Revolving
Credit Loan, and/or participation in any Reimbursement Obligation, the lending
office of such Lender designated on Schedule 1.0 hereto for such Type of
Revolving Credit Loan and/or participation in any Reimbursement Obligation (or
any other lending office from time-to-time notified to the Administrative Agent
by such Lender) as the office at which its Revolving Credit Loans and/or
participation in any Reimbursement Obligation of such Type are to be made and
maintained.

“Applicable Margin”: on any date with respect to (x) Eurodollar Loans, a rate
per annum equal to 1.50%, (y) Cost of Funds Loans, a rate per annum equal to
1.50% and (z) Base Rate Loans, a rate per annum equal to 0.00%.

“Application”: an application requesting an Issuing Lender to issue a Letter of
Credit, such application in a form as the relevant Issuing Lender may reasonably
specify from time-to-time consistent with applications requested by such Issuing
Lender from other similarly-situated account parties.

“Approved Fund”: (a) with respect to any Lender, any Bank CLO of such Lender,
and (b) with respect to any Lender that is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate or Subsidiary of such
investment advisor.

“Assignee”: as defined in Section 11.6(c).

“Assignment and Acceptance”: as defined in Section 11.6(c).

“Assignment of Claims Act”: the Federal Assignment of Claims Act of 1940, as
amended from time-to-time (31 U.S.C. §3727 et seq.) and any similar state or
local laws, as the same now exist or

 

-2-



--------------------------------------------------------------------------------

may from time-to-time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations or interpretations related
thereto.

“Availability Certification”: as defined in Section 6.2(e).

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (i) the amount of such Lender’s Commitment at such time over
(ii) such Lender’s Extensions of Credit outstanding at such time.

“Bank CLO”: as to any Lender, any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and is administered or managed by such Lender or an
Affiliate or Subsidiary of such Lender.

“Base Rate”: (a) for any day, the rate per annum (rounded upward, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (b) the Prime Rate in effect on
such day. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of 12:01 a.m. (New York City
time) on the day such change in the Prime Rate or the Federal Funds Effective
Rate becomes effective, respectively.

“Base Rate Loans”: Revolving Credit Loans the rate of interest of which is based
upon a Base Rate.

“Benefited Lender”: as defined in Section 11.7.

“BNP Paribas”: as defined in the introductory paragraph of this Agreement.

“Board”: the U.S. Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the introductory paragraph of this Agreement.

“Borrowing Base”: on any date, solely with respect to the assets of the
Borrower:

(i) 100% of Eligible Cash and Cash Equivalents; plus

(ii) 90% of Eligible Tier 1 Accounts Receivable; plus

(iii) 85% of Eligible Unbilled Tier 1 Accounts Receivable; plus

(iv) 85% of Eligible Tier 2 Accounts Receivable; plus

(v) 85% of Eligible Net Liquidity in Brokerage Accounts; plus

(vi) 85% of Eligible Hedged Inventory; plus

(vii) 80% of Eligible Letters of Credit Issued for Commodities Not Yet Received;
plus

(viii) 80% of Eligible Unbilled Tier 2 Accounts Receivable; plus

 

-3-



--------------------------------------------------------------------------------

(ix) 80% of Eligible Exchange Receivables; plus

(x) 80% of Eligible Unhedged Inventory; plus

(xi) 60% of Eligible Net Unrealized Forward Gains in respect of Eligible Forward
Contracts having a tenor of one year or less; plus

(xii) 50% of Eligible Net Unrealized Forward Gains in respect of Eligible
Forward Contracts having a tenor of more than one year but less than or equal to
two years; less

(xiii) 100% of the First Purchaser Lien Amount; less

(xiv) 100% of the Excise Taxes; less

(xv) 115% of the Swap Amounts due to Lenders; less

(xvi) 100% of the Overcollateralization Amount;

In no event shall any amounts described in categories (i) through (xvi) above
which may fall into more than one of such categories be counted more than once
when making the calculation under this definition. In calculating the Borrowing
Base, the following adjustments shall be made:

(A) In no event shall that portion of the Borrowing Base described in clauses
(iv) and (viii) above exceed the lesser of (a) $20,000,000 and (b) 20% of the
aggregate Borrowing Base then in effect;

(B) If the net Marked-to-Market Value on a contract with a term of greater than
twenty-four months or longer is a loss, then such loss must be applied as an
offset or setoff to the same counterparty on all contracts associated with such
counterparty with a term of less than twenty-four months; provided that, to the
extent the Marked-to-Market Value is still negative after such offset or setoff,
such loss must be netted against Accounts Receivable of such counterparty
included in the Borrowing Base of the Borrower;

(C) The value of the Borrowing Base at any time shall be the value of the
Borrowing Base as of the applicable Borrowing Base Date; and

(D) The maximum amount of aggregate exposure of the Borrower under an Eligible
Account Receivable (including Eligible Unbilled Account Receivable), Eligible
Exchange Receivable or Forward Contract to any counterparty thereof shall not
exceed the applicable amount approved under the exposure limit guidelines set
forth in the Risk Management Policy.

“Borrowing Base Availability”: at any time, an amount equal to the lesser of
(A) the Borrowing Base at such time minus the Total Extensions of Credit at such
time and (B) the Total Commitment minus the Total Extensions of Credit at such
time.

“Borrowing Base Date”: with respect to the Borrower at any time, the most recent
date on which the Administrative Agent has received either (i) a Borrowing Base
Report delivered by the Borrower pursuant to Section 7.2(b), or (ii) an
Availability Certification delivered by the Borrower pursuant to Section 6.2(e).

 

-4-



--------------------------------------------------------------------------------

“Borrowing Base Report”: a report certified by a Responsible Person of the
Borrower, substantially in the form of Exhibit F, with appropriate insertions
and schedules, showing the Borrowing Base of the Borrower, as of the date set
forth therein and the basis on which it was calculated, together with the
following supporting information:

(i) for Eligible Cash and Cash Equivalents and Eligible Net Liquidity in
Brokerage Accounts, copies of summary account statements, to the extent
available, issued by the bank, brokerage and futures accounts where such assets
are held, as of the applicable Borrowing Base Date;

(ii) a schedule of each Eligible Tier 1 Accounts Receivable, Eligible Tier 2
Accounts Receivable, Eligible Unbilled Tier 1 Accounts Receivable and Eligible
Unbilled Tier 2 Accounts Receivable, listing the amount, the counterparty, the
time outstanding, if applicable, the contra account balance thereof and, if
applicable, the marked-to-market net-off calculation, all margin monies received
and/or paid and the details of any related letters of credit;

(iii) for Eligible Net Liquidity in Brokerage Accounts, statements of each
commodities futures account, which such statements shall account for any
(x) discounted face value of any U.S. Treasury Securities held in such account
that are zero coupon securities issued by the United States of America and
(y) any unearned interest on such U.S. Treasury Securities;

(iv) for Eligible Hedged Inventory and Eligible Unhedged Inventory, a schedule
of (A) inventory locations and (B) Market Value and inventory volumes by
location and type of Eligible Product, net of exchange payable offset, as well
as a balancing reconciliation and copies of all documents, agreements, and
receipts underlying the information delivered pursuant to this clause (iv), and
a listing of all new inventory storage locations where Eligible Inventory has
been located since the date of the most recent Borrowing Base Report;

(v) a schedule of Eligible Exchange Receivables, which shall present the net
amount of Eligible Exchange Receivables for each counterparty, together with the
contra account balance thereof;

(vi) for Eligible Letters of Credit Issued for Commodities Not Yet Received,
(i) a calculation supporting the excess of the value of physical volume
delivered versus the aggregate letter of credit issuance amount and (ii) a
schedule listing each Letter of Credit giving rise to Eligible Letters of Credit
Issued for Commodities Not Yet Received, together with the name of the
applicant, the expiration date of the related letter of credit and the face
value thereof (or, if applicable, the maximum value of such Letter of Credit
after giving effect to any tolerance included therein, and the amount of such
tolerance);

(vii) for Eligible Net Unrealized Forward Gains, a schedule of each Forward
Contract included in the calculation thereof for each Forward Contract
Counterparty, together with the Marked-to-Market value thereof with respect to
such period;

(viii) a schedule of the First Purchaser Lien Amount, setting forth the holder
of each First Purchaser Lien and the aggregate First Purchaser Lien Amount of
such holder;

(ix) a schedule showing the Excise Tax liability report for the Borrower;

 

-5-



--------------------------------------------------------------------------------

(x) a schedule of each Commodity OTC Agreement listed by counterparty, together
with the Marked-to-Market Value of such Commodity OTC Agreements;

(xi) a schedule of each Financial OTC Agreement listed by counterparty, together
with the Marked-to-Market Value of each Financial OTC Agreement;

(xii) for the Overcollateralization Amounts, a schedule listing by counterparty
of the amount and type of cash collateral posted by such counterparty, and the
application of such cash collateral to Accounts Receivables and Exchange
Receivables of the Borrower; and

(xiii) a summary report showing the total amount outstanding under each type of
Extension of Credit.

“Borrowing Date”: any Business Day specified (i) in a notice pursuant to
Section 2.3 as a date on which a Revolving Credit Loan (including a Daily
Overdraft Loan) requested by the Borrower is to be made or (ii) in a Letter of
Credit Request pursuant to Section 3.1 as a date on which a Letter of Credit
requested by the Borrower is to be issued or renewed.

“Borrowing Notice”: as defined in Section 2.3(a).

“Business”: as defined in Section 5.22(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Houston, Texas are authorized or required
by Law to close; provided that, with respect to all notices and determinations
in connection with, and payments of principal and interest on Eurodollar Loans,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in United States Dollars in the London interbank
market.

“Capital Expenditures”: for any period with respect to any Person, all
expenditures made by such Person during such period that, in accordance with
GAAP, should be classified as a capital expenditure.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, all
membership interests in a limited liability company, all partnership interests
in a limited partnership, or any and all similar ownership interests in a Person
(other than a corporation, limited liability company or limited partnership) and
any and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateral”: with respect to any Letter of Credit, the issuance of a clean
letter of credit in form and substance satisfactory to the Administrative Agent
by an internationally recognized bank satisfactory to the Administrative Agent
or cash denominated in United States Dollars that has been transferred to the
Collateral Trustee for the ratable benefit of the Lenders to secure repayment of
such Letters of Credit.

“Cash Collateralize”: to pledge and deposit with or deliver to the Collateral
Trustee, for the benefit of the Administrative Agent, the Issuing Lenders, the
Lenders and Crest, Cash Collateral as collateral for the Obligations and the
Crest Obligations pursuant to documentation substantially in the form of
Exhibit J or such other substantially similar form reasonably satisfactory to
the Collateral Trustee.

 

-6-



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) securities with maturities of twelve (12) months or less
from the date of acquisition or acceptance which are issued or fully guaranteed
or insured by the United States or Canada, or any agency or instrumentality
thereof, (b) bankers’ acceptances, certificates of deposit and eurodollar time
deposits with maturities of twelve (12) months or less from the date of
acquisition and overnight bank deposits, in each case, of any Lender or of any
international or national commercial bank with commercial paper rated, on the
day of such purchase, at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s, (c) commercial paper, variable rate or
auction rate securities, or any other short-term, liquid investment having
ratings, on the date of purchase, of at least A-1 or the equivalent thereof by
S&P or at least P-1 or the equivalent thereof by Moody’s and that matures or
resets not more than twelve (12) months after the date of acquisition,
(d) obligations of any U.S. state or Canadian province or a division, public
instrumentality or taxing authority thereof, having on the date of purchase a
rating of at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s, (e) fully collateralized repurchase agreements
with a term of not greater than seven (7) days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (b) above, and (f) investments in money market
funds, mutual funds or other pooled investment vehicles a majority of whose
assets of which are comprised of securities of the types described in clauses
(a), (b), (c), (d) or (e) above or that is otherwise reasonably acceptable to
the Administrative Agent.

“Change of Control”: the Parent shall cease to hold directly or indirectly 70%
of the Borrower’s issued and outstanding capital stock or such lesser percentage
as may be agreed by the Administrative Agent; provided that, such foregoing
percentage may not be less than 51% without the prior written consent of the
Required Lenders.

“Closing Date”: the date on which the conditions precedent set forth in
Section 6.1 shall be satisfied or waived.

“Code”: the Internal Revenue Code of 1986, as amended from time-to-time.

“Collateral”: all property and interests in property of the Borrower, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

“Collateral Trust Agreement”: the collateral trust agreement dated as of the
date hereof , substantially in the form of Exhibit G, between the Borrower and
BNP Paribas, as collateral trustee.

“Collateral Trustee”: as defined in the Collateral Trust Agreement.

“Commitment”: at any date, as to any Lender, the obligation of such Lender to
make Revolving Credit Loans to the Borrower pursuant to Section 2.1 and to
participate in Daily Overdraft Loans and Letters of Credit in an aggregate
principal and/or face amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.0 under the caption
“Commitment” or, as the case may be, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto, as such amount may be changed from
time-to-time in accordance with the terms of this Agreement. The original
aggregate amount of the Commitment is $100,000,000.

“Commitment Fee Rate”: for any day, a rate per annum equal to 0.375%.

“Commitment Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitment (or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Extensions of Credit at that time
constitutes of the Total Extensions of Credit at such time).

 

-7-



--------------------------------------------------------------------------------

“Commitment Period”: the period from and including the date hereof to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

“Commodity Account”: as defined in Section 9-102 of the New York Uniform
Commercial Code.

“Commodity Contract”: (a) a contract for the purchase, sale, transfer or
exchange of any physical Eligible Products or (b) any Commodity OTC Agreement.

“Commodity OTC Agreement”: (i) any swaps, options, collars, caps, or floor
transactions, in each case based on Eligible Products and (ii) any other similar
transaction (including any option to enter into any of the foregoing) or any
combination of the foregoing.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, for purposes of
the Code, Section 414(m) or (o) of the Code.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender (or an affiliate of such Lender) for the purpose of making Revolving
Credit Loans required to be made by such Lender or of funding such Lender’s
participation in any unpaid Reimbursement Obligation and designated as its
Conduit Lender by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Revolving Credit Loan or a
participation in any unpaid Reimbursement Obligation under this Agreement if,
for any reason, its Conduit Lender fails to fund any such Revolving Credit Loan
or participation in any unpaid Reimbursement Obligation, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender; provided, further, that no Conduit Lender
shall (a) be entitled to receive any greater amount pursuant to Section 4.11,
4.12, 4.13 or 11.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

“Confidential Information”: as defined in Section 11.15(a).

“Consolidated Current Assets”: at any time, all assets of the Borrower and its
Subsidiaries that, in accordance with GAAP, would be classified as current
assets on a consolidated balance sheet of the Borrower and its Subsidiaries.

“Consolidated Current Liabilities”: at any time, all liabilities of the Borrower
and its Subsidiaries that, in accordance with GAAP, would be classified as
current liabilities on a consolidated balance sheet of the Borrower and its
Subsidiaries (excluding eleven-twelfths of the current portion of any
intercompany Financing Leases); provided that, all Loans outstanding hereunder
from time-to-time shall be deemed to be Consolidated Current Liabilities.

“Consolidated Total Liabilities”: at any time, all liabilities of the Borrower
and its Subsidiaries that, in accordance with GAAP, would be included in
determining total liabilities on a consolidated balance sheet of the Borrower
and its Subsidiaries, excluding intercompany Financing Leases and Subordinated
Indebtedness.

 

-8-



--------------------------------------------------------------------------------

“Continue”, “Continuation” and “Continued”: the continuation of a Eurodollar
Loan from one Interest Period to the next Interest Period.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Convert”, “Conversion” and “Converted”: a conversion of Base Rate Loans into
Eurodollar Loans or Cost of Funds Loans, a conversion of Eurodollar Loans into
Base Rate Loans or Cost of Funds Loans, or a conversion of Cost of Funds Loans
into Eurodollar Loans or Base Rate Loans, which may be accompanied by the
transfer by a Lender (at its sole discretion) of a Revolving Credit Loan from
one Applicable Lending Office to another.

“Cost of Funds”: the rate quoted by the Administrative Agent in New York, New
York to the Borrower at or about the time of the making of any Revolving Credit
Loan as the cost of funds of the Administrative Agent (as determined by the
Administrative Agent in the Administrative Agent’s sole discretion) for the
interest period applicable to such Revolving Credit Loan.

“Cost of Funds Loan”: Revolving Credit Loans the rate of interest of which is
based upon the Cost of Funds.

“Credit Utilization Summary”: as defined in Section 4.16.

“Crest”: Crest Investment Company, a Texas corporation.

“Crest Assumption Agreement”: the Assignment and Assumption of Assumed
Liabilities dated as of February 23, 2003 among the Parent, Cheniere LNG, Inc.,
Freeport LNG Terminal LLC and Freeport LNG Development, L.P.

“Crest Cheniere Indemnity”: the Indemnification Agreement, dated as of May 9,
2005, executed by the Parent relating to the Crest Settlement Agreement.

“Crest Contribution Agreement”: the Contribution Agreement dated as of
August 26, 2002, among the Parent, Cheniere LNG, Inc., Freeport LNG Investments,
LLC, Freeport LNG-GP, Inc., Freeport LNG Terminal, LLC.

“Crest Obligations”: all obligations of the Borrower in favor of Crest under the
Crest Settlement Agreement.

“Crest Permitted Lien”: the security interest granted by the Borrower to the
Collateral Trustee for the benefit of Crest pursuant to the Crest Settlement
Agreement to secure the Crest Obligations, subject to the terms of the
Collateral Trust Agreement.

“Crest Remedy Instruction”: as defined in the Collateral Trust Agreement.

“Crest Settlement Agreement”: that certain Settlement and Purchase Agreement,
dated as of June 14, 2001, among the Parent, CXY Corporation, Crest, Crest
Energy, L.L.C. and Freeport LNG Terminal, LLC.

“Crest Settlement Documents”: (a) the Crest Settlement Agreement, (b) the Crest
Assumption Agreement, (c) the Crest Cheniere Indemnity, (d) the Crest
Contribution Agreement, and all

 

-9-



--------------------------------------------------------------------------------

other agreements and documents heretofore or hereafter entered into by a
Subsidiary of the Parent pursuant to Section 1.07 of the Crest Settlement
Agreement.

“Daily Overdraft Commitment”: at any date, the obligation of the Daily Overdraft
Lender to make Daily Overdraft Loans to the Borrower pursuant to Section 2.2 in
an aggregate principal amount at any one time outstanding not to exceed
$20,000,000.

“Daily Overdraft Lender”: BNP Paribas.

“Daily Overdraft Loan”: as defined in Section 2.2.

“Daily Overdraft Participation Amount”: as defined in Section 2.4(b).

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Deposit Account”: as defined in Section 9-102 of the New York Uniform
Commercial Code.

“Disclosing Party”: as defined in Section 11.15(b).

“Domestic”: with respect to a Person, that such Person is incorporated or
otherwise organized or existing under the Laws of the United States or any
political subdivision thereof.

“Eligible Account Receivable”: an Account Receivable as to which the following
requirements have been fulfilled:

(a) such Account Receivable relates either to a Commodity Contract or to a
Financial OTC Agreement that results in an Eligible Tier 1 Account Receivable or
an Eligible Tier 2 Account Receivable;

(b) the Borrower has lawful and absolute title to such Account Receivable
subject only to Permitted Borrowing Base Liens and the Crest Permitted Lien;
provided that, the amount of the Eligible Account Receivable, if any, included
in the Borrowing Base, shall be net of the aggregate amount subject to such
Permitted Borrowing Base Lien (except Liens in favor of the Collateral Trustee
under the Loan Documents, including the Crest Permitted Lien);

(c) such Account Receivable is a valid, legally enforceable obligation of the
party who is obligated under such Account Receivable;

(d) the amount of such Account Receivable included as an Eligible Account
Receivable shall have been reduced by any portion that is, or which the Borrower
has a reasonable basis to believe may be, subject to any dispute, offset,
counterclaim or other claim or defense on the part of the account debtor
(including offset relating to the Aggregate Out-of-the-Money Forward Contract
Amount, trade payables, accrued liabilities, net exchange payables and marked to
market losses) or to any claim on the part of the account debtor denying payment
liability under such Account Receivable; provided, however, that in the event
that the amount that is subject to any such dispute, counterclaim or other claim
or defense is secured with cash margin or Acceptable Investment Grade Credit
Enhancement, such portion secured by the cash margin or Acceptable Investment
Grade Credit Enhancement will not be excluded from eligibility so long as the
Borrower determines it is has a reasonable likelihood of success in such
dispute, counterclaim or other claim or defense;

 

-10-



--------------------------------------------------------------------------------

(e) such Account Receivable is not evidenced by any chattel paper, promissory
note or other instrument unless such chattel paper, promissory note or other
instrument is subject to a Perfected First Lien and delivered to the Collateral
Trustee;

(f) such Account Receivable is subject to a Perfected First Lien, and such
Account Receivable is not subject to any Liens other than Perfected First Liens,
Permitted Borrowing Base Liens or the Crest Permitted Lien;

(g) such Account Receivable has been invoiced (if the issuance of such an
invoice is a condition precedent to the Account Debtor’s obligation to pay) or
payment of the Account Receivable is otherwise due and payable; provided that,
such Account Receivable shall qualify as an Eligible Account Receivable only
(i) if such Account Receivable arises from the sale of Eligible Products under a
physical Commodity Contract, not more than ten (10) Business Days have elapsed
after the due date specified in the original invoice; (ii) if such Account
Receivable arises from a Financial OTC Agreement, not more than ten
(10) Business Day have elapsed after the date on which the payment of the
Account Receivable is required to be paid under the terms of such Financial OTC
Agreement; and (iii) for any other Account Receivable not covered by clauses
(i) and (ii), not more than thirty (30) days have elapsed after the due date
specified in the original invoice; provided further, that, an Account Receivable
for which the issuance of an invoice is a condition precedent to the Account
Debtor’s obligation to pay, but for which an invoice was not issued on or before
the date as of which the Borrowing Base Report is prepared, shall be an Eligible
Account Receivable if the Borrower provides evidence reasonably satisfactory to
the Administrative Agent that such invoice has been issued before such Borrowing
Base Date;

(h) such Account Receivable complies with all applicable laws and regulations to
which the Borrower is subject;

(i) such Account Receivable is reduced by any prepayment or cash margin deposit;

(j) if the Account Debtor of such Account Receivable is a debtor under Chapter
11 of the United States Bankruptcy Code (a “Chapter 11 Debtor”), such Account
Receivable arose after the commencement of the bankruptcy case (the “Petition
Date”) of such account debtor;

(k) at the time of the sale giving rise to such Account Receivable, the Account
Debtor is not in contractual default on any other obligations to the Borrower
(other than any amounts subject to a good faith dispute under the applicable
contract and any Account Debtor that is a Chapter 11 Debtor solely with respect
to contractual defaults that occurred prior to the Petition Date of such Account
Debtor), and the Borrower has no other reason to anticipate that any such prior
Indebtedness or newly arising Indebtedness of such Account Debtor will not be
paid when due;

(l) the Account Debtor of such Account Receivable shall not be a Governmental
Authority unless all actions required under the United States Assignment of
Claims Act or any other applicable Assignment of Claims Act, if any, applicable
to such Account Receivable and such Governmental Authority shall have been taken
to approve and permit the assignment of rights to payment thereunder or thereon
to the Administrative Agent, for the ratable benefit of the Administrative Agent
and the Lenders, under the Security Documents;

 

-11-



--------------------------------------------------------------------------------

(m) if the Account Debtor of such Account Receivable is an Affiliate of the
Borrower or is incorporated in, or primarily conducting business in, any
jurisdiction outside of the United States, such Account Debtor is approved by
the Administrative Agent in its sole discretion; and

(n) such Account Receivable is not otherwise determined by the Administrative
Agent, in its reasonable judgment, to be ineligible.

“Eligible Borrowing Base Assets”: all assets that qualify for inclusion in the
Borrowing Base.

“Eligible Broker”: as defined in the definition of “Eligible Net Liquidity in
Brokerage Accounts” in this Section 1.1.

“Eligible Cash and Cash Equivalents”: currency consisting of United States
Dollars or Cash Equivalents, in each case, which (i) have been deposited with
the Administrative Agent or in a Deposit Account or Securities Account
maintained with a financial institution reasonably satisfactory to the
Administrative Agent, and in each case subject to an Account Control Agreement
among the Borrower, the Administrative Agent and the financial institution
maintaining such Deposit Account and/or Securities Account, (ii) is subject to a
Perfected First Lien (subject to the Crest Permitted Lien) and (iii) is subject
to no other Liens other than liens in favor of such financial institution to
secure ordinary fees and expenses relating to such Deposit Account or Security
Account and debits to such Deposit Account or Security Account for returned
checks which have been previously credited to such Deposit Account or Security
Account and as to which the proceeds have been paid to the Administrative Agent.

“Eligible Exchange Receivable”: all enforceable rights of the Borrower to
receive Eligible Products in exchange for the sale or trade of Eligible Products
previously delivered or to be delivered to the exchange debtor by the Borrower
which (a) are evidenced by a written agreement enforceable against the exchange
debtor thereof, (b) are current pursuant to the terms of the original written
agreement or original invoice, (c) are subject to a Perfected First Lien and not
subject to any other Lien other than Permitted Borrowing Base Liens and the
Crest Permitted Lien, (d) are not subject to any dispute between the exchange
debtor or any other party and the Borrower, or if subject to any dispute,
excluding any portion that is or may be subject to any dispute, offset,
counterclaim or other claim or defense on the part of the exchange debtor
(including forward offset relating to such dispute or counterclaim, trade
payables, accrued liabilities, net exchange payables, and marked-to-market
losses) or to any claim on the part of the exchange debtor denying payment under
such agreement; provided, however, that in the event that the amount that is
subject to any such dispute, counterclaim or other claim or defense is secured
by Acceptable Investment Grade Credit Enhancement, such amount secured by such
Acceptable Investment Grade Credit Enhancement shall not be subject to such
exclusion so long as the Borrower determines it has a reasonable likelihood of
success in such dispute, counterclaim or other claim or defense, (e) are valued
at an independent valuation reasonably acceptable to the Administrative Agent
and the Borrower and (f) are contracts by exchanges created in accordance with
the Risk Management Policy with an Eligible Tier 1 or Eligible Tier 2
Counterparty.

“Eligible Forward Contract”: a Forward Contract of the Borrower with a Tier 1
Counterparty or a Tier 2 Counterparty which (a) conforms to the Risk Management
Policy, (b) is evidenced by a written agreement or a trade confirmation
enforceable against the Tier 1 Counterparty or Tier 2 Counterparty thereto,
(c) is subject to a Perfected First Lien, subject only to Permitted Borrowing
Base Liens and the Crest Permitted Lien, (d) has not been terminated and is not
subject to termination by reason of a default or any other termination event
thereunder and (e) the Forward Contract Counterparty thereto is not a
Governmental Authority unless all actions required under the United States
Assignment of Claims Act or any other applicable Assignment of Claims Act, if
any, applicable to such Forward

 

-12-



--------------------------------------------------------------------------------

Contract and such Governmental Authority shall have been taken to approve and
permit the assignment of rights to payment thereunder or thereon to the
Collateral Trustee, for the ratable benefit of the Administrative Agent and the
Lenders, under the Security Documents.

“Eligible Hedged Inventory”: the Market Value of Eligible Inventory which has
been Hedged.

“Eligible Inventory”: as of any date, all inventory of the Borrower consisting
of Eligible Products valued at the then current Market Value, and in all
instances as to which the following requirements have been fulfilled:

(a) the inventory is owned by the Borrower free and clear of all Liens other
than Perfected First Liens, Permitted Borrowing Base Liens or the Crest
Permitted Lien and is reduced by the Market Value of any net volumetric balance
owed by the Borrower to a counterparty with whom the Borrower holds title to the
inventory;

(b) the inventory has not been identified for deliveries with the result that a
buyer may have rights to the inventory that could be superior to the Perfected
First Liens, nor shall such inventory have become subject of a customer’s
ownership or lien;

(c) the inventory is in storage on the property of the Borrower, is in transit
under the control and ownership of the Borrower or is in a pipeline or in the
hands of a third party carrier or is in a storage facility that has been
notified of, and has been requested to acknowledge, the Perfected First Liens
therein or its substantial equivalent under applicable law substantially in the
form of Annex 2 to the Security Agreement;

(d) the inventory is subject to a Perfected First Lien, subject to Permitted
Borrowing Base Liens and the Crest Permitted Lien; and

(e) the inventory has not otherwise been determined, in the sole discretion of
the Administrative Agent, to be ineligible.

“Eligible Letters of Credit Issued for Commodities Not Yet Received”: the
aggregate maximum amount of Letters of Credit related to the physical purchase
of Eligible Products minus any amounts drawn under such Letters of Credit minus
any other liabilities then existing which may be satisfied by such Letters of
Credit for the purchase of the Eligible Products for which title has passed to
the Borrower as of the Borrowing Base Date.

“Eligible Net Liquidity in Brokerage Accounts”: on any date, the amount of “net
liquidating value” in any commodities futures account of the Borrower maintained
with a reputable broker reasonably acceptable to the Administrative Agent (the
“Eligible Broker”), to the extent not included in Eligible Net Unrealized
Forward Gains, which is subject to (i) a Perfected First Lien, subject only to
Permitted Borrowing Base Liens, the Crest Permitted Lien and any customary lien
of such Eligible Broker in connection with any indebtedness of the Borrower to
such Eligible Broker solely with respect to such account (including, but not
limited to, any right of the Eligible Broker to close out open positions of the
Borrower without prior demand for additional margin and without prior notice)
(such amounts in a commodities futures account subject to the liens and
close-out rights set forth in this clause (i), the “Brokerage Account Deducts”),
and (ii) an Account Control Agreement among the Collateral Trustee, the Borrower
and the Eligible Broker with which such account is maintained. Eligible Net
Liquidity in Brokerage Accounts shall include any discounted face value of any
U.S. Treasury Securities held in such account that are zero coupon securities
issued by the United States of America minus any

 

-13-



--------------------------------------------------------------------------------

unearned interest on such U.S. Treasury Securities; provided that, the maturity
date thereof is within six months of the relevant Borrowing Base Date; provided
further that, the Eligible Net Liquidity in Brokerage Accounts as calculated
pursuant to this definition shall not include any Brokerage Account Deducts.

“Eligible Net Unrealized Forward Gains”: at any time, the lesser of (but never
less than $0):

(a) the Aggregate Eligible In the Money Forward Contract Amount at such time
minus the absolute value of the Aggregate Eligible Out of the Money Forward
Contract Amount at such time, and

(b) the Aggregate Eligible In the Money Forward Contract Amount at such time
minus the absolute value of the Aggregate Eligible Out of the Money Forward
Contract Amount at such time, in each case, for obligations required to be
settled by their terms during the twenty-four (24) month period commencing on
such date.

For purposes of this definition:

(a) the term “Aggregate Eligible In the Money Forward Contracts Amount” means
the aggregate Marked-to-Market Value of all Eligible Forward Contracts of the
Borrower with a positive value, net of (i) margin consisting of cash and Cash
Equivalents held by the Borrower from any Forward Contract Counterparties
thereof and (ii) any claim of offset or other counterclaim Actually Known to the
Borrower to have been asserted in respect of those Eligible Forward Contracts by
any Forward Contract Counterparties of such Eligible Forward Contracts, which
are reasonably expected to be deducted from payment; and

(b) the term “Aggregate Eligible Out of the Money Forward Contracts Amount”
means the aggregate Marked-to-Market Value of all Eligible Forward Contracts of
the Borrower with a negative value, net of margin for those Eligible Forward
Contracts consisting of cash and Cash Equivalents posted by the Borrower with
any Forward Contract Counterparties thereof.

“Eligible Products”: natural gas or, with the consent of the Required Lenders,
any other energy commodities that are of the type which are purchased, sold or
otherwise traded in physical, futures, forward or over-the-counter markets.

“Eligible Tier 1 Account Receivable”: at the time of any determination thereof,
each Eligible Account Receivable from a Tier 1 Counterparty.

“Eligible Tier 2 Account Receivable”: at the time of any determination thereof,
each Eligible Account Receivable from a Tier 2 Counterparty.

“Eligible Unbilled Account Receivable”: each Account Receivable of the Borrower
which would be an Eligible Account Receivable but for the fact that such Account
Receivable has not actually been invoiced prior to the time of the next required
delivery of the Borrowing Base Report pursuant to Section 7.2(b) or the next
delivery of an Availability Certification pursuant to Section 6.2(e).

“Eligible Unbilled Tier 1 Account Receivable”: at the time of any determination
thereof, each Eligible Unbilled Account Receivable from a Tier 1 Counterparty.

 

-14-



--------------------------------------------------------------------------------

“Eligible Unbilled Tier 2 Account Receivable”: at the time of any determination
thereof, each Eligible Unbilled Account Receivable from a Tier 2 Counterparty.

“Eligible Unhedged Inventory”: the Market Value of Eligible Inventory which has
not been Hedged.

“Employee Benefit Plans”: any benefit plan or arrangements in respect of any
employees or past employees operated by the Borrower or in which the Borrower
participates and which provides benefits on retirement, ill-health or injury,
death or voluntary withdrawal from or involuntary termination of employment,
including, without limitation, termination indemnity payments, life insurance
arrangements and post retirement medical benefit.

“Environmental Laws”: any and all international, European Union, national,
federal, state, provincial or local statutes, orders, regulations or other Law
or subordinate legislation or common law or guidance notes or regulatory codes
of practice, guidelines, circulars and equivalent controls having the force of
law including judicial interpretation of any of the foregoing concerning the
environment or health and safety (including without limitation regulating,
relating to or imposing liability on standards of conduct concerning Materials
of Environmental Concern) which are in existence now or in the future and are
binding at any time on the Borrower in the relevant jurisdiction in which the
Borrower has been or is operating (including by the export of its products or
its waste to that jurisdiction).

“Environmental Permits”: any permit, license, consent, approval and other
authorization and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of the Borrower
conducted on or from the properties owned or used by the Borrower.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time-to-time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements current on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto), as now and from time to time hereafter in effect, dealing
with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters
Reference LIBOR 01 (or any successor page) at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period. In the
event that such rate does not appear on Reuters Reference LIBOR 01 (or otherwise
on such screen), the “Eurodollar Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M. (New York City time), two
Business Days prior to the beginning of such Interest Period in the interbank
eurodollar market where its eurodollar and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the amount of its Eurodollar Loan to be outstanding during such
Interest Period.

 

-15-



--------------------------------------------------------------------------------

“Eurodollar Loans”: Revolving Credit Loans for which the applicable rate of
interest is based upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upwards to the nearest 1/100th of
1%):

 

  Eurodollar Base Rate      1.00 - Eurocurrency Reserve Requirements   

“Event of Default”: any of the events specified in Section 9 for which any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Exchange Receivable”: any right to receive consideration that would be an
Account but for the fact that the consideration to be received by the Borrower
consists of the delivery of any Eligible Product.

“Excise Taxes”: any amounts which are due and owing to any Governmental
Authority with respect to the sale of products (excluding franchise taxes, taxes
on net income or capital).

“Excluded Subsidiary”: any Subsidiary of the Borrower which either (i) in the
reasonable judgment of the Borrower, has assets of deminimus value and no
independent operations or (ii) has been created by the Borrower or any of its
Subsidiaries solely for the purpose of purchasing, transporting or marketing of
products other than Eligible Products.

“Excluded Taxes”: in the case of the Administrative Agent, any Lender, any
Issuing Lender or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, Taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof and branch
profits taxes) by the jurisdiction under the laws of which such Lender is
organized or of its applicable lending office, or any political subdivision
thereof, unless such Taxes are imposed as a result of such Lender having
executed, delivered or performed its obligations or received payments under, or
enforced, this Agreement or any of the other Loan Documents (in which case such
Taxes will be treated as Non-Excluded Taxes).

“Extensions of Credit”: at any date, as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding plus (b) the amount of such Lender’s
participation, to the extent of its Commitment Percentage of the L/C Obligations
then outstanding.

“Federal Funds Effective Rate”: for any day, the weighted average of the
interest rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter”: the fee letter dated as of September 14, 2007 between BNP Paribas
and the Borrower.

“FERC”: the U.S. Federal Energy Regulatory Commission.

 

-16-



--------------------------------------------------------------------------------

“FERC Contract Collateral”: as defined in the Security Agreement.

“Financial OTC Agreement”: any currency swap, cross-currency rate swap, currency
option, interest rate option, interest rate swap, cap or collar agreement or
similar arrangement or any other similar transaction (including any option to
enter into any of the foregoing) or any combination of the foregoing including,
without limitation, any derivative relating to interest rate or currency rate
risk, in each case which is related to a transaction related to Eligible
Products.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“First Purchaser Lien”: a so-called “first purchaser” Lien, as defined in Texas
Bus. & Com. Code Section 9.343, comparable Laws of the states of Oklahoma,
Kansas, Mississippi, Wyoming or New Mexico, or any other comparable Law of any
such jurisdiction or any other applicable jurisdiction.

“First Purchaser Lien Amount”: in respect of any property of the Borrower
subject to a First Purchaser Lien, the aggregate amount of the obligations
giving rise to such First Purchaser Lien, less any portion of such obligations
that are secured or supported by Acceptable Investment Grade Credit Enhancement.

“Fiscal Year”: the fiscal year of the Borrower, which consists of a twelve
(12) month period ending on each December 31.

“Forward Contract”: a Commodity Contract with a delivery date more than two
(2) days after the contract is entered into.

“Forward Contract Counterparty”: any counterparty to a Forward Contract of the
Borrower.

“Futures Contracts”: contracts for making or taking delivery of Eligible
Products that are traded on a market-recognized commodity exchange, which such
contracts meet the specification and delivery requirements of Futures Contracts
on such commodity exchange.

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time-to-time.

“Governing Documents”: with respect to a (a) corporation, its articles or
certificate of incorporation, continuance or amalgamation and by-laws,
(b) partnership, its certificate of limited partnership or partnership
declaration, as applicable, and partnership agreement, (c) limited liability
company, its certificate of formation and operating agreement and (d) any other
Person, the other organizational or governing documents of such Person.

“Governmental Authority”: any nation or government, any state, provincial or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of an obligation for which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of a

 

-17-



--------------------------------------------------------------------------------

third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The terms “Guarantee” and “Guaranteed” used as a
verb shall have a correlative meaning. The amount of any Guarantee Obligation of
any guaranteeing person shall be deemed to be the lower of (a) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee Obligation is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith. Guaranteed Obligation shall
not include any performance bonds, surety bonds, appeal bonds or customs bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or in connection with judgments
that do not result in a Default or an Event of Default.

“Hedged”: in relation to Eligible Inventory, the purchase or sale price of which
has been materially hedged as evidenced by a position report in form and
substance reasonably similar to Exhibit K (a “Position Report”) or, if not in
the Position Report, as otherwise reasonably acceptable to the Administrative
Agent through one or a combination of Commodity Contracts or Futures Contracts
entered into or held in accordance with the Risk Management Policy for the
corresponding volume of physical Eligible Product held in Eligible Inventory;
provided that, such Commodity Contracts or Futures Contracts and all amounts due
or to become due to the Borrower under or in respect of such Commodity Contracts
or Futures Contracts are subject to a Perfected First Lien.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases or
Synthetic Leases, (d) all obligations of such Person in respect of letters of
credit, acceptances or similar instruments issued or created for the account of
such Person, (e) all liabilities secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, (f) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (e) above, and (g) for the purposes of Section 9(e) only,
all obligations of such Person in respect of Commodity OTC Agreements and
Financial OTC Agreements. The amount of any Indebtedness under (x) clause
(e) shall be equal to the lesser of (A) the stated amount of the relevant
obligations and (B) the fair market value of the property subject to the
relevant Lien and (y) clause (g) shall be the net amount, including any net
termination payments, required to be paid to a counterparty rather than the
notional amount of the applicable Commodity OTC Agreement or Financial OTC
Agreement.

 

-18-



--------------------------------------------------------------------------------

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) with respect to any Base Rate Loan or Cost of Funds
Loan, the last Business Day of each month, (b) with respect to any Eurodollar
Loan having an Interest Period of two (2) months or less, the last day of such
Interest Period and (c) with respect to any Loan (other than any Loan that is a
Base Rate Loan), the date of any repayment or prepayment made in respect
thereof.

“Interest Period”: with respect to any Eurodollar Loan:

(i) initially, the period commencing on the Borrowing Date or Conversion date,
as the case may be, with respect to such Eurodollar Loan and ending one (1) or
two (2) months thereafter, as selected by the Borrower of such Eurodollar Loan
in its Notice of Borrowing or notice of Conversion (in the form of Annex II), as
the case may be, given with respect thereto; and

(ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Eurodollar Loan and ending one
(1) or two (2) months thereafter, as selected by the Borrower by irrevocable
notice (in the form of Annex II) to the Administrative Agent not less than three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto;

provided that:

(A) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(B) any Interest Period with respect to any Revolving Credit Loan that would
otherwise extend beyond the Revolving Credit Maturity Date of such Revolving
Credit Loan, shall end on the Revolving Credit Maturity Date of such Revolving
Credit Loan; and

(C) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the applicable calendar month.

“Investment”: any advance, loan, extension of credit or capital contribution to,
investment in, or purchase or acquisition of any stock, bonds, notes, debentures
or other securities of or any assets constituting a business unit of, any
Person.

“Investment Grade”: with respect to any Person, the long term senior unsecured
non-credit enhanced credit rating or shadow rating of which is BBB- or higher by
S&P or Baa3 or higher by Moody’s.

 

-19-



--------------------------------------------------------------------------------

“Issuing Lenders”: BNP Paribas, and each other Lender from time-to-time
designated as a Issuing Lender with the prior consent of the Administrative
Agent (such consent not to be unreasonably withheld), each in its capacity as
issuer of any Letter of Credit.

“JPMorgan Securities Account”: the securities account no. 644077 held at
JPMorgan Securities, Inc. in the name of the Borrower.

“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Fee Payment Date”: the last Business Day of each month, or if any such day
is not a Business Day, the next succeeding Business Day.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
undrawn amount of the then outstanding Letters of Credit and (b) the aggregate
amount of drawings under Letters of Credit that have not then been reimbursed.

“L/C Participants”: with respect to any Letter of Credit, all of the Lenders
other than the Issuing Lender thereof.

“Lenders”: each Lender that has a Commitment or that is the holder of Revolving
Credit Loans, as identified on Schedule 1.0, including, without limitation, the
Issuing Lenders and the Daily Overdraft Lender.

“Letters of Credit”: as defined in Section 3.1(a).

“Letter of Credit Request”: a request by the Borrower for a new Letter of Credit
or an amendment to an existing Letter of Credit, in each case pursuant to
Section 3.2 and in a form reasonably satisfactory to the applicable Issuing
Lender and the Administrative Agent.

“Leverage Ratio”: at any time, the ratio (expressed as a decimal) of
(a) Consolidated Total Liabilities as of such time to (b) Tangible Net Worth as
of such time.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing), and the filing
of any financing statement under the Uniform Commercial Code or comparable Law
of any jurisdiction in order to perfect any of the foregoing; provided that,
“Lien” shall refer to neither (x) any interest or title of a lessor under any
leases or subleases entered into by the Borrower in the ordinary course of
business nor (y) licenses, sub-licenses, leases or sub-leases granted to third
parties in the ordinary course of business consistent with past practices.

“Loan Documents”: this Agreement, the Notes, the Applications, the Parent
Indemnification Agreement and the Security Documents.

 

-20-



--------------------------------------------------------------------------------

“Man Financial Control Agreement”: the securities account control agreement
between the Borrower, the Administrative Agent and MF Global Inc. with respect
to the account no. 6464456 held by the Borrower at MF Global Inc.

“Marked-to-Market Report”: a comprehensive marked-to-market report of the
Borrower’s Eligible Product purchase and sale positions in a form reasonably
acceptable to the Administrative Agent. Such report shall include all positions
for all current and future time periods and cover all instruments that create
either an obligation to purchase or sell Eligible Products or that generate
price exposure. The instruments shall include, but not be limited to, contracts
for spot and future deliveries of Eligible Products, exchanges, derivatives
(including, but not limited to swaps and options) and Futures Contracts.

“Marked-to-Market Value”: with respect to any Commodity Contract of any Person
on any date:

(a) in the case of a Commodity Contract for the purchase, sale, transfer or
exchange of any physical Eligible Product, the unrealized gain or loss on such
Commodity Contract, determined by comparing (i) the amount to be paid or
received under such Commodity Contract for such Eligible Product pursuant to the
terms thereof to (ii) the Market Value of such Eligible Product on such date,
and

(b) in the case of any other Commodity Contract, the unrealized gain or loss on
such Commodity Contract determined by calculating the amount to be paid or
received under such other Commodity Contract pursuant to the terms thereof as if
the cash settlement of such other Commodity Contract were to be calculated on
such date of determination by reference to the Market Value of the Eligible
Product which is the subject of such other Commodity Contract;

provided, that (i) in the case of any Commodity Contract that is, in whole or in
part, an option by its terms, the amount so calculated shall reflect industry
standard valuation models approved by the Administrative Agent, which approval
shall not be unreasonably withheld or, in appropriate circumstances, the
Borrower’s own proprietary valuation models and any associated premium which
remains unpaid, and (ii) in the case of amounts due under any Forward Contract
with a delivery date more than one year from the date of determination, each
such amount shall be discounted to present value in a commercially reasonable
manner unless otherwise discounted as part of the calculation referred to above.

“Market Value”: with respect to an Eligible Product on any date, the price at
which such Eligible Product could be purchased or sold for delivery on that date
or during the applicable period adjusted to reflect the specifications thereof
and the location and transportation differential, determined by using prices
(a) on the New York Mercantile Exchange, the COMEX, the New York Board of Trade,
the International Petroleum Exchange, the Intercontinental Commodities Exchange,
the Chicago Board of Trade, the Chicago Mercantile Exchange or, if a price for
any such Eligible Product (or delivery period or location) is not available on
such exchanges, such other markets or exchanges recognized as such in the
commodities trading industry, including over-the-counter markets and private
quotations, or as published in an independent industry recognized source, in
each case reasonably selected by the Borrower, (b) if such a price for any such
Eligible Product is not available in any market or exchange described in clause
(a) above, any other exchange or market reasonably selected by the Borrower and
reasonably satisfactory to the Administrative Agent on such date or (c) if such
a price for any such Eligible Product is not available in any market or exchange
described in clauses (a) or (b) above, such other value determined pursuant to
methodology reasonably selected by the Borrower and reasonably satisfactory to
the Administrative Agent.

 

-21-



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (a) the operations,
business, assets, property, liabilities (actual or contingent), management or
financial condition or prospects of (i) the Borrower or (ii) the Parent and its
Subsidiaries taken as a whole or (b) the ability of the Borrower or the Parent
to perform any of their respective obligations under this Agreement or any of
the other Loan Documents to which it is a party on a timely basis, or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders hereunder
or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any pollutant,
contaminant, dangerous good, hazardous or toxic substances, materials or wastes,
defined or regulated as such in or under, or which form the basis of liability
under, any Environmental Law or Environmental Permit, including, without
limitation, asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation, medical waste, radioactive materials and electromagnetic fields.

“Minimum Working Capital Amount”: an amount equal to $40,000,000 as of the last
day of any fiscal quarter of the Borrower.

“Moody’s”: Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Multiemployer Plan”: a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and which is subject to Title IV of ERISA.

“Net Cash Proceeds”: with respect to the issuance or sale of any Capital Stock
of the Borrower or as a capital contribution thereto, the aggregate amount of
cash received from time-to-time by or on behalf of such Person for its own
account in connection with any such transaction, after deducting therefrom
(a) brokerage commissions, underwriting fees and discounts, legal fees, finder’s
fees and other similar fees, costs and commissions that, in each case, are
incurred in connection with such event and are actually paid to or earned by a
Person that is not a Subsidiary or Affiliate of the Borrower or any of its
Subsidiaries or Affiliates and (b) the amount of taxes payable by such Person in
connection with or as a result of such transaction that, in each case, are
actually paid at the time of receipt of such cash to the applicable taxation
authority or other Governmental Authority or, so long as such Person is not
otherwise indemnified therefor, are reserved for in accordance with GAAP, as in
effect at the time of receipt of such cash, based upon such Person’s reasonable
estimate of such taxes, and paid to the applicable taxation authority or other
Governmental Authority within eight and one-half months after the close of the
calendar year in which such cash is received; provided that, if, at the time any
of the taxes referred to in clause (b) are actually paid or otherwise satisfied,
the reserve therefor exceeds the amount paid or otherwise satisfied, then the
amount of such excess reserve shall constitute “Net Cash Proceeds” on and as of
the date of such payment or other satisfaction for all purposes of this
Agreement.

“Net Working Capital”: as of the end of any fiscal quarter of the Borrower,
Consolidated Current Assets plus, the positive difference between the Market
Value of the inventory of the Borrower and its Subsidiaries over the stated
value thereof on the consolidated balance sheet of the Borrower and its
Subsidiaries at the end of such quarter minus, to the extent included in
Consolidated Current Assets, all amounts due from Affiliates, minus Consolidated
Current Liabilities.

“Netting Agreement”: an agreement between two Persons providing for the netting
of payment obligations of each of those Persons and/or market exposures for the
purpose of determining the amount of margin or collateral or payments due under
various agreements between them, the terms and conditions specified therein, or
other similar document having the same effect as such netting agreement (in each
case entered into in the ordinary course of business).

 

-22-



--------------------------------------------------------------------------------

“Non-Disclosing Party”: as defined in Section 11.15(b).

“Non-Excluded Taxes”: Taxes other than Excluded Taxes.

“Non-Exempt Lender”: as defined in Section 4.13(e).

“Notes”: the promissory notes of the Borrower evidencing the Revolving Credit
Loans.

“Obligations”: the unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Revolving Credit Loans
and Reimbursement Obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) on the
Revolving Credit Loans and Reimbursement Obligations, and all other obligations
and liabilities of the Borrower to the Administrative Agent and the Lenders,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with this Agreement, the Notes, the Security Documents, any other
Loan Documents or any Letter of Credit, and any other document made, delivered
or given in connection therewith or herewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by the
Borrower pursuant to the terms of the Loan Documents) or otherwise.

“Other Taxes”: as defined in Section 4.13(b).

“Overcollateralization Amount”: with respect to any counterparty under a
Commodity Contract of the Borrower, the amount by which the cash collateral
deposited with the Borrower by such counterparty exceeds the amount of the
obligations (under categories (ii)-(iv), (vi), (vii) and (ix)-(x) of the
definition of “Borrowing Base”) such cash collateral was pledged to secure.

“Parent”: Cheniere Energy, Inc.

“Parent Indemnification Agreement”: the indemnification agreement substantially
in the form of Exhibit L, dated as of the date hereof, made by the Parent in
favor of the Collateral Trustee.

“Participant”: as defined in Section 11.6(b).

“Participation”: as defined in Section 11.6(b).

“Payment Intangible”: as defined in Section 9-102 of the New York Uniform
Commercial Code.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Perfected First Lien”: any perfected, first priority Lien or security interest
(or its substantial equivalent under applicable Laws) granted by the Borrower
pursuant to a Security Document in favor of the Collateral Trustee, for the
ratable benefit of the Lenders and the Administrative Agent, subject to the
Crest Permitted Lien to the extent provided in the Collateral Trust Agreement;
provided

 

-23-



--------------------------------------------------------------------------------

that, in the case of inventory that is not located in the U.S. or contracts,
Accounts Receivable or Payment Intangibles not governed by Laws of the United
States of America or any state or political subdivision thereof, the validity
and priority of such Lien shall be confirmed by an opinion of special local
counsel, the form and substance of which shall be reasonably satisfactory to the
Collateral Trustee.

“Performance Letter of Credit”: a standby Letter of Credit issued to support
bonding and performance requirements relating to Eligible Products (other than
the obligation to pay the price of inventory).

“Permitted Borrowing Base Liens”: Liens permitted by Section 8.3(a), (b),
(g) and (h), including, without limitation, liens in favor of the third party
from whom the Borrower chartered, rented or leased the property on which such
Eligible Product is located.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Position Report”: as defined in the definition of “Hedged” in this Section 1.1.

“Prime Rate”: for any day, a rate per annum that is equal to the corporate base
rate of interest established by the Administrative Agent from time-to-time and,
if requested, provided to the Borrower prior to the delivery of the relevant
Borrowing Notice; provided that, the Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually available.

“Properties”: as defined in Section 5.22(a).

“Refunded Daily Overdraft Loan”: as defined in Section 2.4(a).

“Register”: as defined in Section 11.6(d).

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time-to-time.

“Reimbursement Date”: as defined in Section 3.4(c).

“Reimbursement Obligations”: the obligation of the Borrower to reimburse any
Issuing Lender, pursuant to Section 3.5(a) for Unreimbursed Amounts.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under Sections .21, .22, .23, .26, .27 or .28 of PBGC Reg. § 4043.

“Representatives”: as defined in Section 11.15(a).

 

-24-



--------------------------------------------------------------------------------

“Required Lenders”: at any time, Lenders the Commitments of which aggregate more
than 50.00% of the Total Commitments.

“Requirement of Law”: as to any Person, any Law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Person”: the chief executive officer, president, chairman, senior
vice-president, executive vice-president, vice-president of finance or treasurer
of the Borrower; provided that, the Persons holding such positions include
Persons responsible for the oversight of the trading or financial operations of
the Borrower.

“Revolving Credit Loans”: as defined in Section 2.1, including any Daily
Overdraft Loans made pursuant to Section 2.2 and any Refunded Daily Overdraft
Loans made pursuant to Section 2.4.

“Revolving Credit Maturity Date”: the earliest to occur of (i) the stated
maturity of such Revolving Credit Loan as set forth in the applicable Borrowing
Notice (which may not, in any event, be later than two (2) months from the
Borrowing Date of such Revolving Credit Loan unless otherwise agreed by the
Administrative Agent in its sole discretion, (ii) the date on which the
Revolving Credit Loans become due and payable pursuant to Section 9 or the
Commitments terminate pursuant to Section 4.1 or (iii) the Termination Date.

“Risk Management Policy”: the risk management policy of the Parent which has
been approved by the risk management committee designated by the Board of
Directors of the Parent and which has been delivered in writing to the
Administrative Agent on September 14, 2007.

“Sabine”: Sabine Pass LNG, L.P.

“Section 4.13 Certificate”: as defined in Section 4.13(e).

“Secured Parties”: the Lenders, the Issuing Lenders, the Collateral Trustee, the
Administrative Agent, Crest and their respective successors, endorsees,
transferees and assigns.

“Securities Account”: as defined in Section 8-501 of the New York Uniform
Commercial Code.

“Security Agreement”: the security agreement, substantially in the form of
Exhibit B hereto, dated as of the date hereof, made by the Borrower in favor of
the Collateral Trustee, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Security Documents”: the Security Agreement, the Account Control Agreements,
the Collateral Trust Agreement and all other documents hereafter delivered to
the Collateral Trustee granting a Lien on any asset or assets of the Borrower to
secure any of the Obligations of the Borrower.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“S&P”: Standard and Poor’s Ratings Group, or any successor to its rating agency
business.

 

-25-



--------------------------------------------------------------------------------

“Subordinated Indebtedness”: Indebtedness of the Borrower subordinated to the
Obligations in all respects on term reasonably satisfactory to the Required
Lenders.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Amounts due to Lenders”: any amounts due to the Lenders from the Borrower
under swap contracts, which are based on the Administrative Agent’s reasonable
calculation of the Marked-to-Market Value of the aggregate amounts of such
contracts.

“Synthetic Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are treated as an operating lease for financial
accounting purposes and a financing lease for tax purposes, in accordance with
GAAP.

“Tangible Net Worth”: as of any date, (a) the shareholders’, members’ or
partners’ equity as shown on the balance sheet of the Borrower as of such date
(including investments in joint ventures) minus (b) to the extent included in
the shareholders’, members’ or partners’ equity as shown on the balance sheet of
the Borrower as of such date, all amounts due from Affiliates, minus (c) all
goodwill and intangible assets of the Borrower, determined, in each of the
clauses (a), (b) and (c) above, on a consolidated basis in accordance with GAAP.

“Taxes”: as defined in Section 4.13(a).

“Termination Date”: for each Revolving Credit Loan, September 12, 2008, or if
such date is not a Business Day, the preceding Business Day.

“Tier 1 Counterparty”: in relation to an Eligible Account Receivable or Eligible
Forward Contract, the counterparty thereto to the extent that (A) such
counterparty is Investment Grade, (B) such counterparty’s obligations with
respect thereto are supported by Acceptable Investment Grade Credit Enhancement
or (C) such counterparty has been approved by the Administrative Agent in its
sole discretion as a Tier 1 Counterparty and such approval has not been revoked
by the Administrative Agent in its sole discretion.

“Tier 2 Counterparty”: in relation to an Eligible Account Receivable or Eligible
Forward Contract, the counterparty thereto to the extent that (i) it is not a
Tier 1 Counterparty and (ii) the credit exposure of the Borrower to such
counterparty does not exceed $500,000.

“Total Extensions of Credit”: at any time, the aggregate outstanding principal
and/or face amount of the Extensions of Credit of the Lenders then in effect.

“Total Commitment”: the aggregate amount of all Commitments of all Lenders.

“Trade Letter of Credit”: a commercial or standby Letter of Credit supporting
the purchase of Eligible Inventory.

 

-26-



--------------------------------------------------------------------------------

“Trading Business”: with respect to each Lender, the day-to-day activities of
such Lender or a division or Affiliate of such Lender relating to the
proprietary purchase, sale, hedging and/or trading of Eligible Products, and any
related derivative transactions.

“Tranche”: Revolving Credit Loans, the then current Interest Periods which all
begin on the same date and end on the same later date (whether or not such
Revolving Credit Loans shall originally have been made on the same day).

“Transferee”: as defined in Section 11.6(f).

“Type”: as to any Revolving Credit Loan, its nature as a Base Rate Loan, a
Eurodollar Loan or a Cost of Funds Loan.

“UCP”: as defined in Section 3.1(e).

“United States Dollars” and “$”: dollars in lawful currency of the United States
of America.

“Unreimbursed Amount”: as defined in Section 3.5(a).

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes or any other Loan
Documents or any certificate or other document made or delivered pursuant hereto
or thereto.

(b) As used herein and in any Notes, any other Loan Documents and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and their Subsidiaries not defined in
Section 1.1 and (subject to Section 1.2(c)) accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule, Exhibit and
Annex references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

-27-



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF THE REVOLVING CREDIT LOANS AND COMMITMENTS

2.1 Revolving Credit Loans.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans under the Commitments (the “Revolving Credit Loans”)
to the Borrower in an amount requested by the Borrower from time-to-time during
the Commitment Period in an aggregate principal amount at any one time
outstanding not to exceed such Lender’s Commitment Percentage of the Borrowing
Base at such time; provided, that after giving effect to any borrowing of
Revolving Credit Loans, (i) the Total Extensions of Credit shall not exceed the
Borrowing Base at such time; (ii) the aggregate outstanding amount of Revolving
Credit Loans shall not exceed $35,000,000; and (iii) the Total Extensions of
Credit shall not exceed the Total Commitments. During the Commitment Period, the
Borrower may borrow, prepay the Revolving Credit Loans in whole or in part, and
reborrow, all in accordance with the terms and conditions hereof.

(b) Revolving Credit Loans may from time-to-time be (i) Eurodollar Loans,
(ii) Base Rate Loans, (iii) Cost of Funds Loans or (iv) a combination thereof,
in each case, as the Borrower shall notify the Administrative Agent in
accordance with Sections 2.3 and 4.3. No Revolving Credit Loan shall be made as
a Eurodollar Loan after the day that is one month prior to the Termination Date.

(c) No Revolving Credit Loan shall mature later than the Termination Date.

2.2 Daily Overdraft Loans. Subject to the terms and conditions hereof, the Daily
Overdraft Lender agrees to make a portion of the credit under the Commitments
available to the Borrower by making daily overdraft loans (individually, a
“Daily Overdraft Loan” and collectively, the “Daily Overdraft Loans”) to the
Borrower from time-to-time during the Commitment Period in an aggregate
principal amount at any one time outstanding not to exceed the Daily Overdraft
Commitment; provided that, no such Daily Overdraft Loan shall be made to the
extent that, after giving effect thereto, (i) the Available Commitment of the
Daily Overdraft Lender would be less than zero, (ii) the Total Extensions of
Credit shall not exceed the Total Commitments and (iii) the Total Extensions of
Credit shall not exceed the Borrowing Base at such time.

2.3 Procedure for Borrowing.

(a) The Borrower may borrow under the Commitments during the Commitment Period
on any Business Day in an aggregate principal amount not exceeding the Borrowing
Base Availability at such time. The Borrower shall give the Administrative Agent
irrevocable notice in the form attached hereto as Annex I (the “Borrowing
Notice”), specifying:

(i) the amount to be borrowed;

(ii) the requested Borrowing Date;

(iii) the requested Revolving Credit Maturity Date;

(iv) whether the borrowing is to be a Daily Overdraft Loan;

(v) whether the borrowing is to be a Eurodollar Loan, a Base Rate Loan, a Cost
of Funds Loan, or a combination thereof;

(vi) the accounts or accounts into which the proceeds of such Revolving Credit
Loan shall be deposited; and

 

-28-



--------------------------------------------------------------------------------

(vii) if the borrowing is to be entirely or partly of Eurodollar Loans, the
respective amounts of each such Type of Revolving Credit Loan and the respective
lengths of the initial Interest Periods therefor;

provided that, such notice must be received by the Administrative Agent prior to
11:00 a.m. (New York City time), (a) three (3) Business Days prior to the
requested Borrowing Date, if all or any part of the requested Revolving Credit
Loans are to be initially Eurodollar Loans, or (b) on the same Business Day of
the requested Borrowing Date, otherwise; provided further that, in the case of a
Daily Overdraft Loan, the Borrower shall give the Daily Overdraft Lender and the
Administrative Agent irrevocable notice, which notice must be received by the
Daily Overdraft Lender and the Administrative Agent prior to 12:00 noon (New
York City time) on the requested Borrowing Date, in the form of the Borrowing
Notice.

(b) Each borrowing under the Commitments shall be in an amount equal to (x) in
the case of Base Rate Loans, Cost of Funds Loans and Daily Overdraft Loans,
$500,000 or a whole multiple thereof (or, if the then Available Commitments are
less than $500,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof.

(c) Upon receipt of any notice from the Borrower pursuant to Section 2.3(a)
(other than a notice in respect of a Daily Overdraft Loan) the Administrative
Agent shall promptly notify each Lender thereof. Each Lender (other than the
Daily Overdraft Lender in respect of a Daily Overdraft Loan) will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower at the Administrative Agent’s office
specified in Section 11.2 prior to 2:00 p.m. (New York City time) on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Each such borrowing will then be made available on the
Borrowing Date to the Borrower by the Administrative Agent by wire transfer to
the account of the Borrower set forth on Schedule 2.3 in like funds as received
by the Administrative Agent. Each Daily Overdraft Loan will be made available on
the Borrowing Date to the Borrower by the Daily Overdraft Loan Lender by wire
transfer to the account of the Borrower set forth on Schedule 2.3.

2.4 Refunded Daily Overdraft Loans.

(a) If the Administrative Agent shall not have received full repayment in cash
of any Daily Overdraft Loan on or before 3:00 p.m. (New York City time) on the
Borrowing Day of such Daily Overdraft Loan, the Daily Overdraft Lender may, not
later than 4:00 p.m. (New York City time), on such day, request on behalf of the
Borrower (which hereby irrevocably authorizes the Daily Overdraft Lender to act
on its behalf), that each Lender, including the Daily Overdraft Lender, make a
Revolving Credit Loan in an amount equal to such Lender’s Commitment Percentage
of the outstanding amount of the portion of such Daily Overdraft Loan (a
“Refunded Daily Overdraft Loan”). In accordance with Section 2.4(d), unless any
of the events described in Section 9(f) shall have occurred (in which event the
procedures of clause (b) of this Section 2.4 shall apply), each Lender shall
make the proceeds of its Refunded Daily Overdraft Loan available to the Daily
Overdraft Lender for the account of the Daily Overdraft Lender at the Daily
Overdraft Lender’s Applicable Lending Office for Base Rate Loans prior to 11:00
a.m. (New York City time) in funds immediately available on the Business Day
next succeeding the date such request is made. The proceeds of such Refunded
Daily Overdraft Loans shall be immediately applied to repay the Daily Overdraft
Loans.

(b) If prior to the making of any Refunded Daily Overdraft Loan pursuant to
paragraph (a) of this Section 2.4 one of the events described in Section 9(f)
shall have occurred, each Lender shall, on the date such Refunded Daily
Overdraft Loan was to have been made, purchase an undivided participating
interest in the Refunded Daily Overdraft Loan in an amount equal to its
Commitment Percentage of such Refunded Daily Overdraft Loan (the “Daily
Overdraft Participation

 

-29-



--------------------------------------------------------------------------------

Amount”). Each Lender shall promptly transfer to the Daily Overdraft Lender, in
immediately available funds, the amount of its Daily Overdraft Participation
Amount and upon receipt thereof the Daily Overdraft Lender shall deliver to such
Lender a Daily Overdraft Line Loan participation certificate, in a form
specified by the Daily Overdraft Lender, dated the date of receipt of the Daily
Overdraft Participation Amount and in such amount.

(c) Whenever, at any time after the Daily Overdraft Lender has received from any
Lender such Lender’s Daily Overdraft Participation Amount, the Daily Overdraft
Lender receives any payment on account thereof, the Daily Overdraft Lender shall
distribute to such Lender its Daily Overdraft Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded, and in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Daily Overdraft Loans then due) in like
funds as received; provided, however, that in the event that such payment
received by the Daily Overdraft Lender is required to be returned, such Lender
shall return to the Daily Overdraft Lender any portion thereof previously
distributed by the Daily Overdraft Lender to it in like funds as such payment is
required to be returned by the Daily Overdraft Lender.

(d) Each Lender’s obligation to make Refunded Daily Overdraft Loans referred to
in Section 2.4(a) and to purchase participating interests pursuant to
Section 2.4(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Daily
Overdraft Lender, the Borrower, or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of an Event of Default, (iii) any failure to
satisfy any condition precedent to extensions of credit set forth in Section 6,
(iv) any adverse change in the condition (financial or otherwise) of the
Borrower, (v) any breach of this Agreement by the Borrower or any other Lender
or (vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

2.5 Commitment Fee. The Borrower agree to pay to the Administrative Agent for
the account of each Lender a commitment fee for the period from and including
the first day of the Commitment Period to but not including the Termination
Date, computed at the Commitment Fee Rate on the average daily amount of the
Available Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the fifteenth day after the last Business Day of
each March, June, September and December (or, if such day is not on a Business
Day, the next succeeding Business Day) and on the Termination Date or such
earlier date as the Commitments shall terminate as provided herein, commencing
on the first of such dates to occur after the date hereof.

SECTION 3. LETTERS OF CREDIT

3.1 Letters of Credit.

(a) Subject to the terms and conditions hereof, each Issuing Lender severally
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower from time-to-time during the Commitment Period; provided, that after
giving effect to any Letter of Credit requested by the Borrower, (i) the Total
Extensions of Credit shall not exceed the Borrowing Base at such time,
(ii) Section 3.1(b) and (c) shall not be contravened and (iii) the Total
Extensions of Credit shall not exceed the Total Commitments.

(b) Each Trade Letter of Credit, shall, subject to Section 3.2, expire no later
than the earlier of ninety (90) days after the date of issuance and the
Termination Date; provided that, Trade Letters of Credit may be issued that
expire no later than ninety (90) days after the Termination Date then

 

-30-



--------------------------------------------------------------------------------

in effect if such Letters of Credit are Cash Collateralized no later than twenty
(20) days prior to the Termination Date in an amount equal to 105% of the
undrawn face amount of each such Trade Letter of Credit; provided further that,
Trade Letters of Credit may be issued that expire no later than 364 days after
the Termination Date then in effect in an amount at any time outstanding that
does not exceed, when combined with the aggregate amount of Performance Letters
of Credit issued pursuant to Section 3.1(c), $50,000,000 (any Trade Letter of
Credit issued pursuant to this proviso, a “Trade Sublimit Letter of Credit”).

(c) Each Performance Letter of Credit, shall, subject to Section 3.2, expire no
later than the earlier of 364 days after the date of issuance and the
Termination Date; provided that, Performance Letters of Credit may be issued
that expire no later than 364 days after the Termination Date then in effect if
such Letters of Credit are Cash Collateralized no later than twenty (20) days
prior to the Termination Date in an amount equal to 105% of the undrawn face
amount of each such 364 Letter of Credit; provided further that, the agreement
by the Issuing Lenders in this Section 3.1(c) to issue Letters of Credit for the
account of the Borrower shall be subject to the condition that the aggregate L/C
Obligations in respect of Performance Letters of Credit issued for more than 90
days and less than or equal to 364 days shall not exceed at any time outstanding
an amount, when combined with the aggregate outstanding amount of Trade Sublimit
Letters of Credit, equal to $50,000,000.

(d) The obligations of the L/C Participants to purchase participations in the
obligations of the Issuing Lenders under outstanding Letters of Credit pursuant
to Section 3.4 shall survive the Termination Date with respect to Letters of
Credit which have been Cash Collateralized pursuant to Section 3.1(b) until the
earliest of (i) the expiration date for such Letters of Credit, (ii) the date
the entire amount available under such Letters of Credit are drawn and such
drawings are repaid, and (iii) the date that is either ninety (90) days or 364
days after the Termination Date, as applicable.

(e) Each Letter of Credit shall be subject to the International Standby
Practices (“ISP98”) International Chamber of Commerce Publication No. 590 or
Uniform Customs and Practice for Documentary Credits No. 600 (“UCP 600”), as
applicable, and to the extent not inconsistent with ISP 98 or UCP 600, the Laws
of the State of New York.

3.2 Procedure for Issuance of Letters of Credit. (a) The Borrower may from
time-to-time request that any Issuing Lender issue or amend a Letter of Credit
by delivering to such Issuing Lender and the Administrative Agent an Application
therefor, completed to the satisfaction of such Issuing Lender, a Letter of
Credit Request, and such other certificates, documents and other papers and
information as such Issuing Lender may reasonably request. In the case of a
request for an initial issuance of any Letter of Credit, such Letter of Credit
Request shall specify, to the extent not included in the Application:

(i) the maximum amount of such Letter of Credit;

(ii) the requested date on which such Letter of Credit is to be issued;

(iii) the purpose and nature of the proposed Letter of Credit;

(iv) the name and address of the beneficiary of such Letter of Credit;

(v) the expiration or termination date of the Letter of Credit;

(vi) the documents to be presented by such beneficiary in the case of a drawing
or demand for payment thereunder; and

 

-31-



--------------------------------------------------------------------------------

(vii) the delivery instructions for such Letter of Credit.

In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Request shall specify in form and detail satisfactory to
the Administrative Agent and the Issuing Lender thereof:

(i) the Letter of Credit to be amended;

(ii) the requested date of the proposed amendment;

(iii) the nature of the proposed amendment; and

(iv) the delivery instructions for such amendment.

Any such Letter of Credit Request must be received by the applicable Issuing
Lender and the Administrative Agent by no later than 11:00 a.m. (New York City
time), one (1) Business Day prior to the date such Letter of Credit is to be
issued or amended, or such other time as previously agreed between the Issuing
Lender and the Borrower; provided that, if such Letter of Credit Request is
received by the applicable Issuing Lender after 11:00 a.m. (New York City time)
one (1) Business Day prior to the date such Letter of Credit is to be issued or
amended, such Issuing Lender may, in its sole discretion, issue such requested
Letter of Credit on the requested day. Upon the issuance of any Letter of Credit
or any amendment to an outstanding Letter of Credit, the Administrative Agent
and the applicable Lenders shall be entitled to assume that the Applications and
certificates, documents and other papers and information reasonably requested by
the relevant Issuing Lender in connection therewith were completed and delivered
to the satisfaction of such Issuing Lender.

(b) Upon receipt of a Letter of Credit Request by an Issuing Lender, such
Issuing Lender will confirm with the Administrative Agent (by telephone and in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Request and, if not, such Issuing Lender will provide the Administrative
Agent with a copy thereof. Upon receipt by such Issuing Lender of confirmation
from the Administrative Agent, that the requested Letter of Credit or amendment
is permitted in accordance with the terms hereof, such Issuing Lender shall, on
the requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Lender’s usual and customary business practices.

(c) If any Issuing Lender shall issue, extend or amend any Letter of Credit
without obtaining prior consent of the Administrative Agent (as provided in
subsection (b) above), such Letter of Credit (A) shall for all purposes be
deemed to have been issued by such Issuing Lender solely for its own account and
risk and (B) shall not be considered a Letter of Credit outstanding under this
Agreement, and no Lender shall be deemed to have any participation therein,
effective as of the date of such issuance, amendment, extension or renewal, as
the case may be, unless the Required Lenders expressly consent thereto;
provided, however, that to be considered a Letter of Credit outstanding under
this Agreement, the consent of all Lenders shall be required to the extent that
any such issuance, amendment, extension or renewal is not then permitted
hereunder by reason of the provisions of Sections 3.1(a) or 3.1(b).

(d) Notwithstanding anything herein to the contrary (including the provisions of
this Section 3.2), an Issuing Lender is under no obligation to issue or provide
any Letter of Credit unless consented to by such Issuing Lender and the
Administrative Agent, if:

(i) Any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing or amending such Letter of

 

-32-



--------------------------------------------------------------------------------

Credit, or any Requirement of Law applicable to such Issuing Lender or any
request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance or
amending of a Letter of Credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (in the case of an amendment of
a Letter of Credit, for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Lender in good faith deems material to it;
or

(ii) such Letter of Credit is not in form and substance reasonably acceptable to
such Issuing Lender thereof or the issuance of such Letter of Credit shall
violate any applicable policies of such Issuing Lender.

(e) Within one (1) Business Day after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the Issuing Lender thereof will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. In the event that an Issuing Lender fails to satisfy the
terms of this Section 3.2(e), such Issuing Lender shall not be credited for any
portion of the applicable fees accrued on the applicable Letter of Credit
pursuant to Section 3.3(a) during the period from the Business Day following the
effectiveness of the Letter of Credit until the time such failure is remedied.

3.3 Fees, Commissions and Other Charges.

(a) Trade Letter of Credit Fee. The Borrower shall pay to the Administrative
Agent, for the account of the relevant Issuing Lender and the L/C Participants a
letter of credit commission, with respect to each outstanding Trade Letter of
Credit (other than a Trade Sublimit Letter of Credit), in an amount equal to a
per annum fee of 1.375% times the amount of such Letter of Credit from
time-to-time available to be drawn; provided that, such letter of credit
commission shall not be in an amount less than $750, and, in each case, shall be
payable to the L/C Participants and the Issuing Lender of such Letter of Credit
to be shared ratably among them in accordance with their respective Commitment
Percentages. Such commissions shall be payable in arrears on each L/C Fee
Payment Date.

(b) Trade Sublimit Letter of Credit Fee. The Borrower shall pay to the
Administrative Agent, for the account of the relevant Issuing Lender and the L/C
Participants a letter of credit commission, with respect to each outstanding
Trade Sublimit Letter of Credit, in an amount equal to a per annum fee of 1.50%
times the amount of such Letter of Credit from time-to-time available to be
drawn; provided that, such letter of credit commission shall not be in an amount
less than $750, and, in each case, shall be payable to the L/C Participants and
the Issuing Lender of such Letter of Credit to be shared ratably among them in
accordance with their respective Commitment Percentages. Such commissions shall
be payable in arrears on each L/C Fee Payment Date.

(c) Performance Letter of Credit Fee. The Borrower shall pay to the
Administrative Agent, for the account of the relevant Issuing Lender and the L/C
Participants a letter of credit commission, with respect to each outstanding
Performance Letter of Credit, in an amount equal to a per annum fee of 1.50%
times the amount of such Letter of Credit from time-to-time available to be
drawn; provided that, such letter of credit commission shall not be in an amount
less than $750, and, in each case, shall be payable to the L/C Participants and
the Issuing Lender of such Letter of Credit to be shared ratably among them in
accordance with their respective Commitment Percentages. Such commissions shall
be payable in arrears on each L/C Fee Payment Date.

 

-33-



--------------------------------------------------------------------------------

(d) Other Charges. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse each Issuing Lender of any Letter of Credit for
such normal and customary costs and expenses as are incurred or charged by such
Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit.

(e) Distribution of Fees. The Administrative Agent shall, within two
(2) Business Days following its receipt thereof, distribute to the relevant
Issuing Lenders and the L/C Participants all fees and commissions received by
the Administrative Agent for their respective accounts pursuant to this
Section 3.3, and shall promptly notify the Borrower of such distribution.

3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lenders to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest in such Issuing Lender’s obligations and rights under each
Letter of Credit issued or provided by such Issuing Lender hereunder and the
amounts paid by such Issuing Lender thereunder equal to such L/C Participant’s
Commitment Percentage.

(b) Each L/C Participant’s obligation to accept and purchase for such L/C
Participant’s own account and risk, an undivided interest in an Issuing Lender’s
obligations and rights under each Letter of Credit issued or provided by such
Issuing Lender hereunder and the amounts paid by such Issuing Lender thereunder
equal to such L/C Participant’s Commitment Percentage shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such L/C Participant may have against any Issuing Lender, the Borrower, or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of an Event of Default, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, (iv) any breach of this Agreement by the Borrower or
any other Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(c) If the Borrower fails to reimburse any Issuing Lender pursuant to
Section 3.5(a) at the time and on the due date specified in such Section (the
“Reimbursement Date”), such Issuing Lender shall so notify the Administrative
Agent, which notice shall be provided on a Business Day, and specify in such
notice the amount of the Unreimbursed Amount. Immediately upon receipt of such
notice from such Issuing Lender, the Administrative Agent shall notify each L/C
Participant of the Reimbursement Date, the Unreimbursed Amount, and the amount
of such L/C Participant’s Commitment Percentage thereof.

(d) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Sections 3.4(a) and (c) in respect of any Unreimbursed Amount
is paid to such Issuing Lender within one (1) Business Day after such L/C
Participant receives a copy of the notice delivered by the relevant Issuing
Lender to the Administrative Agent pursuant to Section 3.4(c) (provided that, if
such notice is not received by such L/C Participant prior to 11:00 a.m. (New
York City time), the amount required to be paid shall be due on the second
Business Day following the receipt of such notice), such L/C Participant shall
pay on that Business Day to such Issuing Lender from its Applicable Lending
Office for the Letter of Credit for which reimbursement is being sought on
demand an amount equal to the product of (i) such amount, times (ii) the daily
average Federal Funds Effective Rate, as quoted by such Issuing Lender, during
the period from and including the date such payment is required to the date on
which such payment is immediately available to such Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to this Section 3.4 is not in fact

 

-34-



--------------------------------------------------------------------------------

made available to the applicable Issuing Lender by such L/C Participant within
such one (1) Business Day period, such Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans hereunder. A certificate of any Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section 3.4 shall be
conclusive in the absence of manifest error.

(e) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Commitment
Percentage of such payment in accordance with Section 3.4(c), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its Commitment Percentage
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

3.5 Reimbursement Obligations of the Borrower.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing or demand for payment under such Letter of Credit, the Issuing Lender of
such Letter of Credit shall promptly notify the Borrower and the Administrative
Agent thereof. If the Borrower receives notice (confirmed by telephone) from
such Issuing Lender of a drawing or demand for payment under a Letter of Credit
prior to 11:00 a.m. (New York City time), on any Business Day, the Borrower
shall reimburse such Issuing Lender on such Business Day for the Unreimbursed
Amount of such Letter of Credit. If the Borrower receives notice (confirmed by
telephone) from such Issuing Lender of a drawing or demand for payment under a
Letter of Credit at or after 11:00 a.m. (New York City time), on any Business
Day, the Borrower shall so reimburse such Issuing Lender on the Business Day
immediately following the Business Day upon which such notice was received by
the Borrower. Such reimbursement shall be made directly to such Issuing Lender
in an amount equal to (i) the amount so paid and (ii) any taxes and any
reasonable fees, charges or other costs or expenses incurred by such Issuing
Lender at its Applicable Lending Office in United States Dollars and in
immediately available funds (such amount that has not been reimbursed by the
Borrower being, the “Unreimbursed Amount”).

(b) Each drawing or payment under any Letter of Credit that is not timely
reimbursed by the Borrower pursuant to Section 3.5(a) shall (unless an event of
the type described in Section 9(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 3.4
for funding by L/C Participants shall apply) constitute a request by the
Borrower for a borrowing pursuant to Section 2.3 of Base Rate Loans in the
amount of the Unreimbursed Amount of such Letter of Credit. The Borrowing Date
with respect to such borrowing shall be the date of such drawing or payment.

(c) Interest shall be payable on any and all Unreimbursed Amounts from the date
such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full (either in cash or pursuant to a Revolving
Credit Loan) at the applicable rate which would be payable on any outstanding
Revolving Credit Loans which were then overdue.

3.6 Obligations Absolute. (a) The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which the
Borrower may have or have had against any Issuing Lender, the Administrative
Agent, any beneficiary of a Letter of Credit or any other Person.

 

-35-



--------------------------------------------------------------------------------

(b) The Borrower agrees with each Issuing Lender that such Issuing Lender shall
not be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.5(a) shall not be affected by, among other things, (i) the validity or
genuineness of documents submitted to the Issuing Lender for payment under the
Letter of Credit or of any endorsements thereon, even though such documents
shall in fact prove to be invalid, fraudulent or forged, (ii) any dispute
between or among the Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred, (iii) any claims
whatsoever of the Borrower against any beneficiary of such Letter of Credit or
any such transferee, (iv) any change in the time, manner or place of payment of,
or in any other term of, all or any of the Obligations of the Borrower in
respect of any Letter of Credit or any other amendment or waiver of or any
consent to departure from the terms of any Letter of Credit or any document
executed or delivered in connection with the issuance or payment thereof, or
(v) subject to subsection (c) below, any payment by the Issuing Lender of any
Letter of Credit against presentation of any document or certificate that does
not strictly comply with the terms of such Letter of Credit, or any payment made
by any Issuing Lender under any Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of any Letter of Credit, including arising in
connection with any proceeding of the type described in Section 9(f).

(c) No Issuing Lender shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Lender’s gross negligence or willful
misconduct.

(d) The Borrower agrees that any action taken or omitted by any Issuing Lender
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the New York Uniform
Commercial Code shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender to the Borrower.

3.7 Role of the Issuing Lenders. (a) The responsibility of any Issuing Lender to
the Borrower in connection with any draft presented for payment under any Letter
of Credit issued on behalf of the Borrower shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered by or on behalf
of the beneficiary under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit. In addition, each
Lender and the Borrower agree that, in paying any drawing or demand for payment
under any Letter of Credit, the Issuing Lender of such Letter of Credit shall
not have any responsibility to inquire as to the validity or accuracy of any
document presented in connection with such drawing or demand for payment or the
authority of the Person executing or delivering the same.

(b) No Agent-Related Person nor any of the respective correspondents,
participants or assignees of any Issuing Lender shall be liable to any Lender
for: (i) any action taken or omitted in connection herewith in respect of any
Letter of Credit at the request or with the approval or deemed approved of the
Required Lenders; (ii) any action taken or omitted in respect of any Letter of
Credit in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any Letter of Credit
or any document delivered in connection with the issuance or payment of such
Letter of Credit.

(c) The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower from pursuing such rights and remedies as it may have
against such beneficiary or transferee. No Agent-Related Person, nor any of the

 

-36-



--------------------------------------------------------------------------------

respective correspondents, participants or assignees of the Issuing Lenders
shall be liable or responsible for any of the matters described in Section 3.6;
provided, however, that anything in such Section or elsewhere herein to the
contrary notwithstanding, the Borrower may have a claim against any Issuing
Lender and such Issuing Lender may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proved were caused by such
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of documents strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing: (i) any Issuing Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and
(ii) no Issuing Lender shall be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

3.8 Application. To the extent that any material provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO REVOLVING CREDIT LOANS AND LETTERS
OF CREDIT

4.1 Termination or Reduction of Commitments. The Borrower shall have the right,
from time to time, upon not less than two (2) Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time-to-time, to
reduce the amount of the Commitments; provided, that no such termination or
reduction of Commitments shall be permitted to the extent that, after giving
effect thereto and to any prepayments of the Revolving Credit Loans and Cash
Collateralization of the Letters of Credit made on or before the effective date
thereof, the Total Extensions of Credit would exceed the Total Commitment then
in effect. In each case, any such reduction shall be in an amount equal to
$1,000,000 or a whole multiple thereof and shall reduce permanently the
Commitments then in effect.

4.2 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate for
such Eurodollar Loan determined for such day plus the Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) Each Cost of Funds Loan shall bear interest at a rate per annum equal to the
Cost of Funds plus the Applicable Margin.

(d) Each Daily Overdraft Loan shall bear interest at a rate per annum equal to
(i) the Prime Rate plus (ii) a rate per annum equal to the Applicable Margin
then in effect with respect to the Eurodollar Loans.

(e) If all or a portion of (i) any principal of any Revolving Credit Loan
(including any Cost of Funds Loans) or any Reimbursement Obligation, (ii) any
interest payable thereon, or (iii) any other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue portion and any such overdue interest or other amount shall bear

 

-37-



--------------------------------------------------------------------------------

interest at a rate per annum equal to (A) the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 4.2 plus
(B) 2% from the date of such non-payment until such overdue principal, interest
or other amount is paid in full (after as well as before judgment).

(f) Interest shall be payable in arrears on each Interest Payment Date.

4.3 Conversion and Continuation Options.

(a) The Borrower may elect from time-to-time to Convert Eurodollar Loans to Base
Rate Loans or Cost of Funds Loans by giving the Administrative Agent at least
two (2) Business Days’ prior irrevocable notice of such election (in the form of
Annex II), such notice specifying the amount and the date such Conversion is to
be made; provided that, any such Conversion of Eurodollar Loans may only be made
on the last day of an Interest Period with respect thereto. The Borrower may
elect from time-to-time to Convert Base Rate Loans or Cost of Funds Loans to
Eurodollar Loans by giving the Administrative Agent irrevocable notice of such
election (in the form of Annex II) prior to 11:00 a.m. (New York City time) at
its New York office, three (3) Business Days before the date of such election.
Any such notice of Conversion to Eurodollar Loans shall specify the amount to be
Converted, the date of such Conversion and the length of the initial Interest
Period or Interest Periods therefor. The Borrower may elect from time-to-time to
Convert Base Rate Loans to Cost of Funds Loans or Convert Cost of Funds Loans to
Base Rate Loans by giving the Administrative Agent irrevocable notice of such
election (in the form of Annex II) prior to 11:00 a.m. (New York City time) at
its New York office, three (3) Business Days before the date of such election.
Any such notice of Conversion shall specify the amount to be Converted, the date
of such Conversion and the length of the initial Interest Period or Interest
Periods therefor. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. All or any part of outstanding Eurodollar
Loans, Base Rate Loans or Cost of Funds Loans may be Converted as provided
herein; provided that, (i) no Base Rate Loan or Cost of Funds Loan may be
Converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
reasonably determined that such a Conversion is not appropriate, (ii) any such
Conversion may only be made if, after giving effect thereto, Section 4.4 shall
not have been contravened, and (iii) no Base Rate Loan or Costs of Funds Loan
may be Converted into a Eurodollar Loan after the date that is one (1) month
prior to the Termination Date.

(b) Any Eurodollar Loans may be Continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving the
Administrative Agent irrevocable notice prior to 11:00 a.m. (New York City
time), at its New York office, three (3) Business Days before the date such
Eurodollar Loans are to be Continued, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Revolving Credit Loans. If
the Borrower fails to give timely notice requesting a Continuation, then the
applicable Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans Any automatic Conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Loans.

(c) During the existence of an Event of Default, no Revolving Credit Loans may
be requested as, Converted to or Continued as Eurodollar Loans if the Required
Lenders have reasonably determined that such a request, Conversion or
Continuation is not appropriate.

4.4 Minimum Amounts of Tranches; Maximum Number of Tranches. (a) All borrowings,
Conversions and Continuations of Eurodollar Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Tranche shall be equal to
$1,000,000 or a whole multiple of $100,000 in excess thereof.

 

-38-



--------------------------------------------------------------------------------

(b) No more than fifteen (15) Tranches of Eurodollar Loans shall be outstanding
at any one time.

4.5 Repayment of Revolving Credit Loans; Evidence of Debt.

(a) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the appropriate Lender the then unpaid principal amount of each
Revolving Credit Loan of the Borrower owing to such Lender on the Revolving
Credit Maturity Date applicable to such Revolving Credit Loan (or such earlier
date on which the Revolving Credit Loans mature in accordance with this
Agreement, become due and payable pursuant to Section 9 or the Commitments
terminate pursuant to Section 4.1). The Borrower unconditionally promises to pay
to the Administrative Agent for the account of the appropriate Lender the then
unpaid principal amount of each Reimbursement Obligation of the Borrower owing
to such Lender on the Termination Date (or such earlier date on which the
Revolving Credit Loans mature in accordance with this Agreement, become due and
payable pursuant to Section 9 or the Commitments terminate pursuant to
Section 4.1). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Revolving Credit Loans (including any Cost of Funds
Loans) and Reimbursement Obligations of the Borrower from time-to-time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 4.2.

(b) Each Lender shall maintain in accordance with its usual practice a record or
records setting forth all of the indebtedness of the Borrower to such Lender
resulting from each Revolving Credit Loan of such Lender from time-to-time,
including the amounts of principal and interest payable and paid to such Lender
from time-to-time under this Agreement.

(c) The Administrative Agent on behalf of the Borrower, shall maintain the
Register required by Section 11.6(d), and shall include a subaccount therein for
each Lender, in which it shall record, for each Revolving Credit Loan (i) the
amount of such Revolving Credit Loan and a copy of any Note evidencing such
Revolving Credit Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the records of each Lender maintained
pursuant to Section 4.5(b) shall, to the extent permitted by applicable Law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded (absent manifest error); provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Revolving
Credit Loans and other Extensions of Credit made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note evidencing the Revolving Credit Loans of such Lender, substantially in the
form of Exhibit A, with appropriate insertions as to date and principal amount
(a “Note”).

4.6 Optional Prepayments. The Borrower may at any time and from time-to-time
prepay the Revolving Credit Loans made to it, in whole or in part, without
premium or penalty, upon notice (in the form of Annex III) delivered to the
Administrative Agent at least three (3) Business Days prior to 11:00 a.m.
(New York City time), on the proposed prepayment date in the case of Eurodollar
Loans and at least one (1) Business Day prior thereto in the case of Base Rate
Loans or Cost of Funds Loans, which notice shall specify (x) the date and amount
of prepayment, (y) which Revolving Credit

 

-39-



--------------------------------------------------------------------------------

Loans shall be prepaid and (z) whether the prepayment is of Eurodollar Loans,
Base Rate Loans, Cost of Funds Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each; provided that, if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, or the Borrower revokes any notice of prepayment
previously delivered pursuant to this Section 4.6, the Borrower shall also pay
any amounts owing pursuant to Section 4.14. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with any amounts payable pursuant to
Section 4.14. Partial prepayments pursuant to this Section shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

4.7 Mandatory Prepayments.

(a) Subject to Section 4.14, if on any Borrowing Base Date, the Total Extensions
of Credit exceed the Borrowing Base, the Borrower shall prepay the Revolving
Credit Loans and/or Cash Collateralize, replace or decrease (if the beneficiary
of such Letter of Credit agrees to such decrease) the amount of outstanding
Letters of Credit in an amount so that, after giving effect to any such action,
the Total Extensions of Credit do not exceed the Borrowing Base, no later than
one (1) Business Day immediately following such Borrowing Base Date.

(b) Subject to Section 4.14, if on any date the Total Extensions of Credit
exceed the Total Commitment, the Borrower shall prepay the Revolving Credit
Loans and/or Cash Collateralize, replace or decrease (if the beneficiary of such
Letter of Credit agrees to such decrease) the amount of outstanding Letters of
Credit in an amount so that, after giving effect to any such action, the Total
Extensions of Credit do not exceed the Total Commitment, no later than one
(1) Business Day immediately following such date. The amount of such prepayment
and/or Cash Collateralization shall be applied to the Extensions of Credit.

(c) Any prepayment of Revolving Credit Loans pursuant to this Section 4.7, and
the rights of the Lenders in respect thereof, are subject to the provisions of
Section 4.10.

4.8 Computation of Interest and Fees.

(a) Interest on Eurodollar Loans and all fees shall be calculated on the basis
of a 360-day year for the actual days elapsed. Interest on Base Rate Loans and
Cost of Funds Loans shall be calculated on the basis of a 365-day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of each determination of each Eurodollar
Rate for any Eurodollar Loans outstanding. Any change in the interest rate on a
Revolving Credit Loan resulting from a change in the Base Rate or Cost of Funds
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent, pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.2(a).

 

-40-



--------------------------------------------------------------------------------

4.9 Inability to Determine Interest Rate. (a) If prior to the first day of any
Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the relevant Eurodollar Rate for such Interest
Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the relevant Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Revolving Credit Loans during such Interest Period, then the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower, and the relevant Lenders as soon as practicable thereafter.

(b) If such notice is given with respect to the Eurodollar Rate applicable to
Revolving Credit Loans, (w) any such Eurodollar Loan requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (x) any Base
Rate Loans that were to have been Converted on the first day of such Interest
Period to Eurodollar Loans shall continue as Base Rate Loans, (y) any Cost of
Funds Loans that were to have been Converted on the first day of such Interest
Period to Eurodollar Loans shall continue as Cost of Funds Loans and (z) any
outstanding Eurodollar Loans shall be Converted to Base Rate Loans on the first
day of such Interest Period. Until such notice has been revoked by the
Administrative Agent, no further Eurodollar Loans shall be made or Continued as
such, nor shall the Borrower have the right to Convert Base Rate Loans or Cost
of Funds Loans to Eurodollar Loans.

(c) The Administrative Agent shall promptly revoke (i) any such notice pursuant
to clause (a) above if the Administrative Agent determines that the relevant
circumstances have ceased to exist and (ii) any such notice pursuant to clause
(b) above upon receipt of notice from the Required Lenders that the relevant
circumstances described in such clause (b) have ceased to exist.

4.10 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder and any reduction
of the Commitment shall be made pro rata according to the respective Commitment
Percentages, as applicable, of the Lenders. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Credit Loans and Reimbursement Obligations shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans and Reimbursement Obligations then held by the Lenders.

(b) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without set-off or counterclaim and shall be made prior to 1:00 p.m. (New York
City time) on the due date thereof to the Administrative Agent, in the case of
Revolving Credit Loans, for the account of the Lenders at the Administrative
Agent’s office specified in Section 11.2 in immediately available funds. The
Administrative Agent shall distribute such payments, in the case of Revolving
Credit Loans, to the Lenders promptly upon receipt in like funds as received. If
any payment hereunder (other than payments on Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment obligation shall be
extended to the next succeeding Business Day, and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month in which event such payment
shall be made on the immediately preceding

 

-41-



--------------------------------------------------------------------------------

Business Day. In the case of any extension of any payment of principal pursuant
to the preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its Commitment Percentage of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds Effective Rate for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this Section 4.10 shall be conclusive in the
absence of manifest error. If such Lender’s Commitment Percentage, as the case
may be, of such borrowing is not made available to the Administrative Agent by
such Lender within three (3) Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Base Rate Loans.

4.11 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make, issue or provide or
maintain Eurodollar Loans and/or Letters of Credit as contemplated by this
Agreement, upon notice to the Borrower, (i) the agreement of such Lender
hereunder to make Eurodollar Loans or issue Letters of Credit, Continue
Eurodollar Loans as such, Convert Base Rate Loans or Cost of Funds Loans to
Eurodollar Loans shall forthwith be suspended until such Lender notifies the
Borrower and the Administrative Agent that such condition no longer exists and
(ii) such Lender’s Revolving Credit Loans then outstanding as Eurodollar Loans,
if any, shall in the case of such Eurodollar Loans, be Converted automatically
to Base Rate Loans on the respective last days of the then current Interest
Periods with respect to such Revolving Credit Loans or within such earlier
period as required by Law.

4.12 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) does or shall subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement, any Note or any Eurodollar Loan made by it, any
Letter of Credit issued by it, or change the basis or rate of taxation of
payments to such Lender in respect thereof;

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurodollar Rate; or

(iii) does or shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, Converting into, Continuing or maintaining Eurodollar Loans or issuing,
providing and maintaining Letters of Credit or

 

-42-



--------------------------------------------------------------------------------

holding an interest in any Issuing Lender’s obligations thereunder, or to reduce
any amount receivable by the Lender in respect thereof, then, in any such case,
the Borrower shall promptly, after receiving notice as specified in clause
(c) of this Section 4.12, pay such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduced amount receivable
plus any Taxes thereon.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time-to-time, the Borrower shall promptly pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction.

(c) If any Lender becomes entitled to claim any additional amounts pursuant to
this Section 4.12, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
A certificate as to any additional amounts payable pursuant to this Section 4.12
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The agreements in
this Section 4.12 shall survive the termination of this Agreement and the
payment of the Revolving Credit Loans, Reimbursement Obligations and all other
amounts payable hereunder. No Lender shall be entitled to claim any additional
amounts pursuant to Section 4.12 and (b) for circumstances which occurred more
than 180 days prior to the date such Lender makes a request for payment
hereunder.

(d) The Administrative Agent and each Lender or Transferee hereby agrees that,
upon the occurrence of any circumstances entitling the Administrative Agent or
such Lender or Transferee to additional amounts pursuant to this Section 4.12,
the Administrative Agent or such Lender or Transferee shall use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions), at the sole expense of the Borrower, to designate a different
Applicable Lending Office if the making of such a change would avoid the need
for, or materially reduce the amount of, any such additional amounts that may
thereafter accrue and would not, in the judgment of the Administrative Agent or
such Lender or Transferee, be otherwise disadvantageous to the Administrative
Agent or such Lender or Transferee in any respect.

4.13 Taxes.

(a) Any and all payments by the Borrower under or in respect of this Agreement
or any other Loan Documents to which the Borrower is a party shall be made free
and clear of, and without deduction or withholding for or on account of, any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto, whether now or hereafter imposed, levied,
collected, withheld or assessed by any taxation authority or other Governmental
Authority (collectively, “Taxes”), unless required by law. If the Borrower shall
be required under any Requirement of Law to deduct or withhold any Taxes from or
in respect of any sum payable under or in respect of this Agreement or any of
the other Loan Documents to the Lender (including for purposes of this
Section 4.13(a) and Section 4.12 any assignee, successor or participant),
(i) Borrower shall make all such deductions and withholdings in respect of
Taxes, (ii) Borrower shall pay the full amount deducted or withheld in respect
of Taxes to the relevant taxation authority or other Governmental Authority in
accordance with any Requirement of Law, and (iii) the sum

 

-43-



--------------------------------------------------------------------------------

payable by Borrower shall be increased as may be necessary so that after
Borrower has made all required deductions and withholdings (including deductions
and withholdings applicable to additional amounts payable under this
Section 4.13(a)) such Lender receives an amount equal to the sum it would have
received had no such deductions or withholdings been made in respect of
Non-Excluded Taxes.

(b) In addition, Borrower hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Agreement or any other Loan Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Loan Document (collectively, “Other Taxes”).

(c) The Borrower hereby agrees to indemnify each Lender for, and to hold it
harmless against, the full amount of Non-Excluded Taxes and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 4.13 imposed on or paid by such Lender and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. The indemnity by the Borrower provided for in this
Section 4.13(c) shall apply and be made whether or not the Non-Excluded Taxes or
Other Taxes for which indemnification hereunder is sought have been correctly or
legally asserted. Amounts payable by the Borrower under the indemnity set forth
in this Section 4.13(c) shall be paid within ten (10) days from the date on
which Lender makes written demand therefor. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent) shall be conclusive absent manifest error.

(d) Within thirty (30) days after the date of any payment of Taxes, the Borrower
(or any Person making such payment on behalf of the Borrower) shall furnish to
Lender for its own account a certified copy of the original official receipt
evidencing payment thereof. For purposes of subsection (e) of this Section 4.13,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

(e) Each Lender (including for avoidance of doubt any assignee, successor or
participant) that either (i) is not incorporated under the laws of the United
States, any State thereof, or the District of Columbia or (ii) whose name does
not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,” “insurance
company,” or “assurance company” (a “Non-Exempt Lender”) shall deliver or cause
to be delivered to the Borrower the following properly completed and duly
executed documents:

(i) in the case of a Lender that is not a United States person, a complete and
executed (x) U.S. Internal Revenue Form W-8BEN with Part II completed in which
Lender claims the benefits of a tax treaty with the United States providing for
a zero or reduced rate of withholding (or any successor forms thereto),
including all appropriate attachments or (y) a U.S. Internal Revenue Service
Form W-8ECI (or any successor forms thereto); or

(ii) in the case of a Lender that is an individual, (x) a complete and executed
U.S. Internal Revenue Service Form W-8BEN (or any successor forms thereto) and a
certificate substantially in the form of Exhibit 4.13 (a “Section 4.13
Certificate”) or (y) a complete and executed U.S. Internal Revenue Service Form
W-9 (or any successor forms thereto); or

(iii) in the case of a Lender that is organized under the laws of the United
States, any State thereof, or the District of Columbia, a complete and executed
U.S. Internal Revenue Service Form W-9 (or any successor forms thereto),
including all appropriate attachments; or

 

-44-



--------------------------------------------------------------------------------

(iv) in the case of a Lender that (x) is not organized under the laws of the
United States, any State thereof, or the District of Columbia and (y) is treated
as a corporation for U.S. federal income tax purposes, a complete and executed
U.S. Internal Revenue Service Form W-8BEN claiming a zero rate of withholding
(or any successor forms thereto) and a Section 4.13 Certificate; or

(v) in the case of a Lender that (A) is treated as a partnership or other
non-corporate entity, and (B) is not organized under the laws of the United
States, any State thereof, or the District of Columbia, (x)(i) a complete and
executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (ii) a
Section 4.13 Certificate, and (y) without duplication, with respect to each of
its beneficial owners and the beneficial owners of such beneficial owners
looking through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be required by clause (i), (ii), (iii), (iv),
(vi), (vii) and/or this clause (v) with respect to each such beneficial owner if
such beneficial owner were Lender, provided, however, that no such documents
will be required with respect to a beneficial owner to the extent the actual
Lender is determined to be in compliance with the requirements for certification
on behalf of its beneficial owner as may be provided in applicable U.S. Treasury
regulations, or the requirements of this clause (v) are otherwise determined to
be unnecessary, all such determinations under this clause (v) to be made in the
sole discretion of Borrower, provided, however, that Lender shall be provided an
opportunity to establish such compliance as reasonable; or

(vi) in the case of a Lender that is disregarded for U.S. federal income tax
purposes, the document that would be required by clause (i), (ii), (iii), (iv),
(v), (vii) and/or this clause (vi) of this Section 4.13(e) with respect to its
beneficial owner if such beneficial owner were the Lender; or

(vii) in the case of a Lender that (A) is not a United States person and (B) is
acting in the capacity as an “intermediary” (as defined in U.S. Treasury
Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY (or any
successor form thereto) (including all required documents and attachments) and
(ii) a Section 4.13 Certificate, and (y) if the intermediary is a “non-qualified
intermediary” (as defined in U.S. Treasury Regulations), from each person upon
whose behalf the “non-qualified intermediary” is acting the documents that would
be required by clause (i), (ii), (iii), (iv), (v), (vi), and/or this clause
(vii) with respect to each such person if each such person were Lender.

If the forms referred to in clause (i) above in this Section 4.13(e) that are
provided by a Lender at the time such Lender first becomes a party to this
Agreement or, with respect to a grant of a participation, the effective date
thereof, indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be treated as Excluded Taxes and shall
not qualify as Non-Excluded Taxes unless and until such Lender provides the
appropriate form certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate shall be considered Excluded Taxes solely for the
periods governed by such form. If, however, on the date a Person becomes an
assignee, successor or participant to this Agreement, Lender transferor was
entitled to indemnification or additional amounts under this Section 4.13, then
the Lender assignee, successor or participant shall be entitled to
indemnification or additional amounts to the extent (and only to the extent),
that the Lender transferor was entitled to such indemnification or additional
amounts for Non-Excluded Taxes, and the Lender assignee, successor or
participant shall be entitled to additional indemnification or additional
amounts for any other or additional Non-Excluded Taxes.

 

-45-



--------------------------------------------------------------------------------

(f) For any period with respect to which Lender has failed to provide Borrower
with the appropriate form, certificate or other document described in subsection
(e) of this Section 4.13 (other than if such failure is due to a change in any
Requirement of Law, or in the interpretation or application thereof, occurring
after the date on which a form, certificate or other document originally was
required to be provided and it is legally inadvisable or otherwise commercially
disadvantageous for such Lender to deliver such form, certificate or other
document), such Lender shall not be entitled to indemnification or additional
amounts under subsection (a) or (c) of this Section 4.13 with respect to
Non-Excluded Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Non-Excluded Taxes
because of its failure to deliver a form, certificate or other document required
hereunder, Borrower shall take such steps as such Lender shall reasonably
request, to assist such Lender in recovering such Non-Excluded Taxes.

(g) If the Administrative Agent or any Lender receives a tax refund that is
solely attributable to any Non-Excluded Taxes as to which the Administrative
Agent or Lender, as the case may be, has been indemnified under Section 4.13(c),
it will pay to Borrower the amount that, in its sole discretion, is solely
attributable to such Non-Excluded Taxes, net of all its out-of-pocket expenses,
and without interest; provided that, (i) such Borrower, upon the request of the
Administrative Agent or any Lender, as the case may be, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
any Lender in the event the Administrative Agent or any Lender is required to
repay such refund to such Governmental Authority and (ii) in no event is the
Administrative Agent or any Lender required to arrange its Tax affairs to claim
any refund. This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
person. Notwithstanding anything to the contrary, in no event will the
Administrative Agent or any Lender be required to pay any amount to the Borrower
the payment of which would place it in a less favorable net after-tax position
than it would have been in if the additional amounts giving rise to such refund
of Non-Excluded Taxes had never been paid.

(h) The agreements in this Section shall survive the termination of this
Agreement or any other Loan Document and the payment of the Revolving Credit
Loans, Reimbursement Obligations and all other amounts payable hereunder.

(i) Nothing contained in this Section 4.13 shall require any Lender (or any
Transferee), the Administrative Agent to make available any of its tax returns
or any other information that it deems to be confidential or proprietary.

4.14 Indemnity. The Borrower agree to indemnify each Lender and to hold each
Lender harmless from any actual loss or expense which such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
Conversion into or Continuation of Eurodollar Loans after the Borrower have
given a notice requesting the same in accordance with the provisions of this
Agreement or (b) the making of a prepayment of Eurodollar Loans on a day which
is not the last day of an Interest Period with respect thereto. This covenant
shall survive the termination of this Agreement and the payment of the Revolving
Credit Loans, Reimbursement Obligations and all other amounts payable hereunder.

4.15 Lending Offices. Revolving Credit Loans of each Type made by any Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Revolving Credit Loans of such Type.

 

-46-



--------------------------------------------------------------------------------

4.16 Credit Utilization Reporting. (a) Within five (5) Business Days after the
end of each calendar month, each Issuing Lender shall deliver a report to the
Administrative Agent, substantially in the form of Annex IV (a “Credit
Utilization Summary”), setting forth, for each Letter of Credit issued or
provided by such Issuing Lender, (i) the amount available to be drawn or
utilized under such Letters of Credit as of the end of such calendar month and
(ii) the amount of any drawings, payments or reductions of such Letters of
Credit during such month, in each case, on an aggregate and per Letter of Credit
basis. Upon receiving notice from the Borrower or the beneficiary under a Letter
of Credit issued or provided by such Issuing Lender of a reduction or
termination of such Letter of Credit, each Issuing Lender shall notify the
Administrative Agent thereof.

(b) Within five (5) Business Days after receiving each Credit Utilization
Summary from the Issuing Lenders, the Administrative Agent shall deliver to each
Lender a Credit Utilization Summary of all issued and outstanding Letters of
Credit and Revolving Credit Loans, setting forth (i) for each Letter of Credit,
the information referred to in clauses (i) and (ii) of Section 4.16(a) and (ii),
for each Type of Revolving Credit Loan, (A) the amount outstanding under such
Revolving Credit Loans as of the last day of such calendar month and (ii) the
amount of any payments of such Revolving Credit Loans during such month, in each
case, on an aggregate and per Letter of Credit basis.

4.17 Replacement of Lenders. If any Lender requests compensation under Section
4.12, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 4.13, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.6), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.6;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Loans and participations in
Reimbursement Obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 4.14) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.12 or payments required to be made pursuant to Section 4.134.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

-47-



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Credit Loans and provide other Extensions of Credit,
the Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

5.1 Financial Condition. (a) The (i) unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries at December 31, 2006 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, copies of each which have heretofore been furnished to each Lender,
in each case present fairly in all material respects the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at such date, and
the consolidated results of their operations and their consolidated cash flows
for the fiscal year then ended. Such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP, in each
case applied consistently throughout the periods involved (except as approved by
such accountants and as disclosed therein).

(b) The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at July 31, 2007 and the related unaudited
consolidated statements of income and of cash flows for the five months ended on
such date, certified by a Responsible Person, copies of which have heretofore
been furnished to each Lender, are complete and correct and present fairly in
all material respects the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as at such date, and the consolidated results of
their operations and their consolidated cash flows for the five months then
ended (subject to normal year-end audit adjustments and the absence of
footnotes). All financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the period involved, subject to year-end audit adjustments and to the
absence of footnotes.

(c) Except as set forth on Schedule 5.1(c) hereto, none of the Borrower nor any
of its consolidated Subsidiaries had, at the date of the most recent balance
sheet referred to in subsections (a) and (b) above, any material Guarantee
Obligation, contingent liability or liability for taxes, or any material
long-term lease or unusual forward or long-term commitment, including, without
limitation, any material interest rate or foreign currency swap or exchange
transaction or other financial derivative, which is not reflected in the
foregoing statements or in the notes thereto.

(d) During the period from July 31, 2007 to and including the date hereof there
has been no sale, transfer or other disposition by the Borrower or any of its
consolidated Subsidiaries of any material part of their respective business or
property and no purchase or other acquisition of any business or
property (including any Capital Stock of any other Person) material in relation
to the consolidated financial condition of the Borrower and its consolidated
Subsidiaries at December 31, 2006, other than those sales, transfers,
dispositions and acquisitions listed on Schedule 5.1(d).

5.2 No Change. Since December 31, 2006 there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect.

5.3 Existence; Compliance with Law. The Borrower (a) is duly formed or
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate (or analogous) power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where such qualification is
required, except where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

-48-



--------------------------------------------------------------------------------

5.4 Power; Authorization; Enforceable Obligations. The Borrower has the
corporate (or analogous) power and authority, and the legal right, to execute,
deliver and perform the Loan Documents to which it is a party and to borrow
hereunder and has taken all necessary corporate (or analogous) action to
authorize the borrowings on the terms and conditions of this Agreement and any
Notes and to authorize the execution, delivery and performance of the Loan
Documents to which it is a party. Except for (a) the filing of UCC financing
statements and equivalent filings for foreign jurisdictions and (b) the filings
or other actions listed on Schedule 5.4 (and including, without limitation, such
other authorizations, approvals, registrations, actions, notices, or filings as
have already been obtained, made or taken and are in full force and effect), no
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person, including without
limitation the FERC, to which the Borrower is subject is required in connection
with the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of the Loan Documents to which it is a party;
provided that, approval by the FERC may be required for the transfer of direct
or indirect ownership or control of FERC Contract Collateral; provided further,
that, no approval of the FERC is required for the granting of the security
interest in the FERC Contract Collateral to the Administrative Agent pursuant to
the Security Documents. As of the Closing Date, the only contracts comprising
FERC Contract Collateral of the Borrower and its Subsidiaries as to which
further consent of the FERC may be required in connection with the exercise of
remedies by the Administrative Agent or the Administrative Agent under the Loan
Documents are contracts for the transportation of certain Eligible Products.
This Agreement has been, and each other Loan Document to which it is a party
will be, duly executed and delivered on behalf of the Borrower. This Agreement
constitutes, and each other Loan Document to which it is a party when executed
and delivered will constitute, a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents,
the borrowings hereunder and the use of the proceeds thereof (i) will not
violate any Requirement of Law, including any rules or regulations promulgated
by the FERC, in each case to the extent applicable to or binding upon the
Borrower or its Properties, (ii) will not violate a material Contractual
Obligation of the Borrower, except where such violation could not reasonably be
expected to have a Material Adverse Effect and (iii) will not result in, or
require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation (other than Liens created by the Security Documents in
favor of the Administrative Agent and Liens permitted by Section 8.3).

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the Actual
Knowledge of the Borrower, threatened by or against the Borrower or against any
of its properties or revenues (a) with respect to any of the Loan Documents to
which it is a party, (b) with respect to any of the transactions contemplated by
or occurring simultaneously with the entering into of the Loan Documents in
which the litigation, investigation or proceeding is material and has a
reasonable basis in fact, or (c) which could reasonably be expected to have a
Material Adverse Effect.

5.7 No Default. The Borrower is not in default under or with respect to any
Contractual Obligations in any respect which could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

 

-49-



--------------------------------------------------------------------------------

5.8 Ownership of Property; Liens. Except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title could not reasonably be expected to have a
Material Adverse Effect, the Borrower has good and defensible title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 8.3.

5.9 Intellectual Property. The Borrower owns, is licensed to use or has a common
law or contractual right to access and use, all material trademarks, tradenames,
copyrights, technology, know-how and processes necessary for the conduct of its
business as currently conducted except for those the failure to own or license
which could not reasonably be expected to have a Material Adverse Effect (the
“Intellectual Property”). Except as set forth on Schedule 5.9, no claim has been
asserted nor is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim, except any claim that could not reasonably be expected to have a
Material Adverse Effect. The use of such Intellectual Property by the Borrower
does not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

5.10 No Burdensome Restrictions. No Requirement of Law or Contractual Obligation
of the Borrower has or could reasonably be expected to have a Material Adverse
Effect.

5.11 Taxes. (a) The Borrower has timely filed or caused to be filed all income,
franchise and other material Tax returns required to be filed and has timely
paid all income, franchise and other material Taxes due and payable by it or
imposed with respect to any of its property and all other income, franchise and
other material Taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any Taxes the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower).

(b) There are no Liens for Taxes and no claim is being asserted with respect to
Taxes, except for statutory liens for Taxes not yet due and payable.

5.12 Federal Regulations. No part of the proceeds of any Extension of Credit
will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
as now and from time-to-time hereafter in effect, in violation of the provisions
of the regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in said Regulation U.

5.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the six-year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur with
respect to any Single Employer Plan, and each Plan (including, to the Actual
Knowledge of the Borrower, a Multiemployer Plan or a multiemployer welfare plan
maintained pursuant to a collective bargaining agreement) has complied in all
respects with the applicable provisions of ERISA, the Code and the constituent
documents of such Plan, except for instances of non-compliance that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No termination of a Single Employer Plan has occurred during such six-year
period or is reasonably expected to occur (other than a termination described in
Section 4041(b) of ERISA), and no Lien in favor of the

 

-50-



--------------------------------------------------------------------------------

PBGC or a Plan has arisen during such six-year period or is reasonably expected
to arise. Except to the extent that any such excess could not reasonably be
expected to have a Material Adverse Effect, the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits. Except to the extent
that such liability could not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any Commonly Controlled Entity have had a
complete or partial withdrawal from any Multiemployer Plan, and the Borrower
would not become subject to any liability under ERISA if the Borrower or any
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. To the Actual Knowledge of the Borrower,
no such Multiemployer Plan is in Reorganization, Insolvent or terminating or is
reasonably expected to be in Reorganization, become Insolvent or be terminated.
Except to the extent that any such excess could not reasonably be expected to
have a Material Adverse Effect, the present value (determined using actuarial
and other assumptions which are reasonable in respect of the benefits provided
and the employees participating) of the liability of the Borrower and each
Commonly Controlled Entity for post retirement benefits to be provided to their
current and former employees under Plans which are welfare benefit plans (as
defined in Section 3(1) of ERISA) other than such liability disclosed in the
financial statements of the Borrower does not, in the aggregate, exceed the
assets under all such Plans allocable to such benefits. Neither the Borrower nor
any Commonly Controlled Entity has engaged in a prohibited transaction under
Section 406 of ERISA and/or Section 4975 of the Code in connection with any Plan
that would subject the Borrower to liability under ERISA and/or Section 4975 of
the Code that could reasonably be expected to have a Material Adverse Effect.
There is no other circumstance which may give rise to a liability in relation to
any Plan that could reasonably be expected to have a Material Adverse Effect.

5.14 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. As of the
Closing Date, except with respect to the transportation of certain Eligible
Products and the ownership and operation of facilities in connection with the
transportation and storage of certain Eligible Products, none of the Borrower or
any Person Controlling the Borrower is subject to the jurisdiction of the FERC
or any rules and regulations promulgated thereby. The Borrower is not subject to
regulation under any Federal, State or Provincial statute or regulation (other
than Regulation X of the Board of Governors of the Federal Reserve System) which
limits their ability to incur Indebtedness.

5.15 Subsidiaries. Schedule 5.15 sets forth as of the Closing Date the name of
each direct or indirect Subsidiary of the Borrower, their respective forms of
organization, their respective jurisdictions of organization, the total number
of issued and outstanding shares or other interests of Capital Stock thereof,
the classes and number of issued and outstanding shares or other interests of
Capital Stock of each such class, and with respect to the Borrower, the name of
each holder of Capital Stock thereof and the number of shares or other interests
of such Capital Stock held by each such holder and the percentage of all
outstanding shares or other interests of such class of Capital Stock held by
such holders. As of the Closing Date, the Borrower has no Subsidiaries.

5.16 Security Documents. (a) The provisions of each Security Document are
effective to create in favor of the Collateral Trustee for the ratable benefit
of the Lenders, the Administrative Agent and Crest a legal, valid and
enforceable Lien in all right, title and interest of the Borrower and any
Subsidiary in the “Collateral” described therein, subject, in the case of the
Lenders and the Administrative Agent, to the Crest Permitted Lien.

 

-51-



--------------------------------------------------------------------------------

(b) When proper financing statements or other applicable filings listed in
Schedule 5.16 have been filed in the offices in the jurisdictions listed in
Schedule 5.16, the Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Borrower and
those Subsidiaries from time-to-time party thereto in the “Collateral” described
therein, which can be perfected by such filing, subject to any Liens permitted
by Section 8.3.

5.17 Accuracy and Completeness of Information. All factual information, reports
and other papers and data with respect to the Borrower furnished, and all
factual statements and representations made in writing, to the Administrative
Agent or the Lenders by the Borrower or on behalf of the Borrower at its
direction, were, at the time the same were so furnished or made, when taken
together with all such other factual information, reports and other papers and
data previously so furnished and all such other factual statements and
representations previously so made in writing, complete and correct in all
material respects, to the extent necessary to give the Administrative Agent and
the Lenders true and accurate knowledge of the subject matter thereof in all
material respects, and did not, as of the date so furnished or made, contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements contained therein not misleading in light of the
circumstances in which the same were made. The projections and pro forma
information contained in the materials referenced above were based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

5.18 Labor Relations. The Borrower is not engaged in any unfair labor practice
which could reasonably be expected to have a Material Adverse Effect. Except as
could not reasonably be expected to have a Material Adverse Effect, there is
(a) no unfair labor practice complaint pending or, to the best knowledge of the
Borrower and each of the Subsidiaries, threatened against the Borrower before
the National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under a collective bargaining agreement is so pending or
threatened, (b) no strike, labor dispute, slowdown or stoppage pending or, to
the Actual Knowledge of the Borrower, threatened against the Borrower, and
(c) no union representation question existing with respect to the employees of
the Borrower and no union organizing activities are taking place with respect to
any thereof.

5.19 Insurance. As of the Closing Date, the Borrower has, with respect to its
properties and business, insurance covering the risks, in the amounts, with the
deductible or other retention amounts, and with the carriers, listed on Schedule
5.19, which insurance meets the requirements of Section 7.5 hereof as of the
date hereof and the Closing Date.

5.20 Solvency. As of the Closing Date, and each other Borrowing Date,
immediately after giving effect to Revolving Credit Loans and Letters of Credit
to be made, issued or provided on such date, (i) the amount of the “present fair
saleable value” of the assets of the Borrower and of the Parent and its
Subsidiaries, taken as a whole, respectively, will exceed the amount of all
“liabilities of the Borrower and of the Parent and its Subsidiaries, taken as a
whole, respectively, contingent or otherwise”, such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (ii) the present fair saleable value of the assets of
the Borrower and of the Parent and its Subsidiaries, taken as a whole,
respectively, will be greater than the amount that will be required to pay the
liabilities of the Borrower and of the Parent and its Subsidiaries, taken as a
whole, respectively, on their respective debts as such debts become absolute and
matured, (iii) neither the Borrower nor the Parent and its Subsidiaries, taken
as a whole, respectively, will have an unreasonably small amount of capital with
which to conduct their respective businesses, and (iv) the Borrower and the
Parent and its Subsidiaries, taken as a whole, respectively, will be able to pay
their

 

-52-



--------------------------------------------------------------------------------

respective debts as they mature. For purposes of this Section 5.20, “debt” means
“liability on a claim”, “claim” means any (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured, and (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

5.21 Use of Letters of Credit and Proceeds of Revolving Credit Loans. Letters of
Credit and the proceeds of the Revolving Credit Loans shall be used by the
Borrower for the purpose of (i) financing, securing or guaranteeing (x) the
performance related to the purchase, sale, storage, transfer or exchange of
Eligible Products and (y) Commodity Contracts and Financial OTC Agreements
entered into by the Borrower, (ii) providing margin for Commodity Contracts and
Financial OTC Agreements and (iii) funding the general working capital
requirements of the Borrower.

5.22 Environmental Matters. Except as set forth on Schedule 5.22:

(a) To the best of the Borrower’s knowledge and belief, such knowledge and
belief being that of a reasonable person who had conducted due diligence and
good faith inquiry, the facilities and properties owned, leased or operated by
the Borrower (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
which (i) constitute or constituted a violation of, or (ii) could give rise to
liability under, any Environmental Law except in either case insofar as such
violation or liability, or any aggregation thereof, is not reasonably likely to
result in a Material Adverse Effect.

(b) To the best of the Borrower’s knowledge and belief, such knowledge and
belief being that of a reasonable person who had conducted due diligence and
good faith inquiry, except where the failure to be in compliance could not
reasonably be expected to have a Material Adverse Effect, the Properties and all
operations at the Properties are in compliance in all material respects, and
have, for the lesser of the last five years or for the duration of their
ownership, lease, or operation by the Borrower, been in compliance in all
material respects with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Borrower (the “Business”) which could materially interfere with the continued
operation of the Properties or materially impair the fair saleable value
thereof. All Environmental Permits necessary in connection with the ownership
and operation of the Borrower’s business have been obtained and are in full
force and effect, except where any such non-compliance or failure to obtain and
maintain in full force and effect (individually or in the aggregate) has not had
and is not reasonably likely to result in a Material Adverse Effect.

(c) The Borrower has not received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened,
except insofar as such notice or threatened notice, or any aggregation thereof,
does not involve a matter or matters that is or are reasonably likely to result
in a Material Adverse Effect.

(d) To the best of the Borrower’s knowledge and belief, such knowledge and
belief being that of a reasonable person who had conducted due diligence and
good faith inquiry, Materials of Environmental Concern have not been transported
or disposed of from the Properties in violation of, or in a manner or to a
location which could give rise to liability under, any Environmental Law, nor
have any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable

 

-53-



--------------------------------------------------------------------------------

Environmental Law, except insofar as any such violation or liability referred to
in this paragraph, or any aggregation thereof, is not reasonably likely to
result in a Material Adverse Effect.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower is or will be named as a party with respect to the Properties
or the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business, except insofar as such proceeding, action,
decree, order or other requirement, or any aggregation thereof, is not
reasonably likely to result in a Material Adverse Effect.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws, except insofar as any such violation
or liability referred to in this paragraph, or any aggregation thereof, is not
reasonably likely to result in a Material Adverse Effect.

5.23 Risk Management Policy. The Risk Management Policy has been duly adopted in
accordance with the internal risk policy of the Parent, is in full force and
effect with respect to the Borrower, and has been previously delivered to the
Administrative Agent and certified by a Responsible Person of the Borrower as
being a true and correct copy and in full force and effect, and has been
delivered in writing to the Administrative Agent.

5.24 Crest Obligation. With respect to the Crest Obligation and the Crest
Settlement Documents, (i) the Crest Obligation does not exceed an annual amount
equal to $10,950,000; (ii) as of each date of determination, all amounts then
due to Crest in respect of the Crest Obligation have been paid in full and Crest
has not issued any Crest Notice of Default (as defined in the Collateral Trust
Agreement) to the Parent or any of its Subsidiaries (including, without
limitation, the Borrower); (iii) Freeport LNG has assumed the Crest Obligation
pursuant to the Crest Assumption Agreement and the Crest Contribution Agreement,
is not in default thereunder and has not failed to pay any amount due in respect
of the Crest Obligation; (iv) the Parent has fully indemnified the Borrower
against the Crest Obligation pursuant to the Crest Cheniere Indemnity and agreed
to pay any Crest Obligation not paid by Freeport LNG; (v) such Crest Cheniere
Indemnity is in full force and effect and Parent is not in breach thereunder;
and (vi) all other Crest Settlement Documents are in full force and effect, have
not been amended and neither the Parent nor any of its Subsidiaries has
disclaimed any liability thereunder or threatened to do so.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Credit Extensions. The agreement of each Lender to
make the initial Revolving Credit Loan requested to be made by it and the
agreement of the Issuing Lenders to issue or provide the initial Letters of
Credit is subject to the satisfaction, immediately prior to or concurrently with
the making of such Revolving Credit Loan or the issuance or provision of such
Letters of Credit on the Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received:

(i) this Agreement, executed and delivered by a duly authorized officer of the
Borrower;

 

-54-



--------------------------------------------------------------------------------

(ii) for the account of each Lender requesting the same no later than two
(2) Business Days prior to the Closing Date, a Note of the Borrower conforming
to the requirements hereof and executed by a duly authorized officer of the
Borrower;

(iii) the Collateral Trust Agreement, executed and delivered by a duly
authorized officer of each party thereto;

(iv) the Security Agreement, executed and delivered by a duly authorized officer
of the Borrower;

(v) each of the Account Control Agreements (other than the Man Financial Control
Agreement), executed and delivered by a duly authorized officer of each party
thereto; and

(vi) the Parent Indemnification Agreement, executed and delivered by a duly
authorized officer of each party thereto.

(b) Secretary’s Certificates. The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit D, with appropriate insertions and attachments, reasonably
satisfactory in form and substance to the Administrative Agent, executed by the
President or any Vice President and the Secretary or any Assistant Secretary of
the Borrower.

(c) Borrowing Base Report. The Administrative Agent shall have received a pro
forma Borrowing Base Report showing the pro forma Borrowing Base as of
August 31, 2007, with appropriate insertions and supporting schedules and dated
the Closing Date, reasonably satisfactory in form and substance to the
Administrative Agent, and executed by a Responsible Person of each of the
Borrower.

(d) Proceedings of the Borrower. The Administrative Agent shall have received a
copy of the resolutions, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors of the Borrower authorizing
(i) the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, (ii) the borrowings contemplated hereunder and
(iii) the granting by it of the Liens created pursuant to the Security
Documents, certified on behalf of the Borrower by the Secretary or an Assistant
Secretary of the Borrower, as of the Closing Date, which certification shall be
included in the certificate delivered in respect of the Borrower pursuant to
Section 6.1(b), shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.

(e) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, as to the incumbency and
signature of the officers of the Borrower, executing any Loan Document to which
it is a party, which certificate shall be included in the certificate delivered
in respect of the Borrower pursuant to Section 6.1(b), shall be reasonably
satisfactory in form and substance to the Administrative Agent, and shall be
executed by the President or any Vice President and the Secretary or any
Assistant Secretary of the Borrower.

(f) Organizational Documents. The Administrative Agent shall have received true
and complete copies of the Governing Documents of the Borrower, certified as of
the Closing Date as complete copies thereof by the Secretary or an Assistant
Secretary of the Borrower, which certification shall be included in the
certificate delivered in respect of the Borrower pursuant to Section 6.1(b) and
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

-55-



--------------------------------------------------------------------------------

(g) Good Standing Certificates. The Administrative Agent shall have received
certificates dated as of a recent date from the Secretary of State or other
appropriate authority, evidencing the good standing of the Borrower (i) in the
jurisdiction of its organization and (ii) in each other jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires it to qualify as a foreign Person except, as to this subclause (ii),
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect.

(h) Consents, Licenses and Approvals. The Administrative Agent shall have
received a certificate of a Responsible Person of the Borrower either
(i) attaching copies of all consents, authorizations and filings referred to in
Section 5.4, and stating that such consents, licenses and filings are in full
force and effect or (ii) stating that no such consents, licenses or approvals
are so required.

(i) Borrower’s Certificate. A certificate signed by a Responsible Person of the
Borrower, stating on behalf of the Borrower that:

(i) The representations and warranties contained in Section 5 are true and
correct in all material respects on and as of such date, as though made on and
as of such date;

(ii) No Default or Event of Default exists; and

(iii) There has not occurred since December 31, 2006, an event or circumstance
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(j) [Reserved]

(k) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Andrews Kurth LLP, counsel to the Borrower, substantially in
the form of Exhibit I. Such legal opinion shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require. The Borrower hereby requests
Andrews Kurth LLP to deliver such opinion.

(l) Actions to Perfect Liens. All filings, recordings, registrations and other
actions, including, without limitation, the filing of duly executed financing
statements on form UCC-1, necessary or, in the opinion of the Collateral
Trustee, desirable to perfect the Liens created by the Security Documents shall
have been filed, registered or recorded or shall have been delivered to the
Collateral Trustee in proper form for filing, registration or recordation.

(m) Lien Searches. The Administrative Agent shall have received the results of a
recent search by a Person reasonably satisfactory to the Collateral Trustee, of
the Uniform Commercial Code, judgment and tax Lien filings, and all customary
searches for financing transactions of this nature in all applicable
jurisdictions, which may have been filed with respect to personal property of
the Borrower, and the results of such search shall be reasonably satisfactory to
the Collateral Trustee

(n) Audit. The Administrative Agent and each Lender shall have received copies
of an audit, in form and substance reasonably satisfactory, of all of the assets
of the Borrower that comprise each asset category set forth in the definitions
of “Borrowing Base” prepared by the Administrative Agent’s internal auditor.

 

-56-



--------------------------------------------------------------------------------

(o) Insurance. The Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to it that all of the requirements of
Section 7.5 hereof shall have been satisfied.

(p) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements listed in Section 5.1.

(q) Risk Management Policy. The Administrative Agent and the Lenders shall have
received a copy of the Risk Management Policy, which shall be in the form
previously distributed to the Administrative Agent.

(r) Crest Settlement Documents. The Administrative Agent has been provided with
copies of the Crest Settlement Documents and all amendments thereto together
with a certificate of the Borrower dated the Closing Date certifying that:
(i) such documents are true and correct copies of the same; (ii) there is no
Crest Obligation then due and owing; (iii) no notice has been received by the
Parent or the Borrower from Crest claiming any amount under the Crest Settlement
Documents; (iv) there is no default by Parent or any of its Subsidiaries under
any of the Crest Settlement Documents; and (v) neither the Parent nor any of its
Subsidiaries party to the Crest Settlement Documents has disclaimed any
liability that it has assumed thereunder or threatened to do so.

(s) Existing Indebtedness. All Indebtedness identified in Schedule 6.1(s) shall
have been permanently terminated, and all Liens securing payment of any such
Indebtedness have been released and the Administrative Agent shall have received
all payoff and release letters, Uniform Commercial Code Form UCC 3 termination
statements or other instruments or agreements as may be suitable or appropriate
in connection with the release of any such Liens.

(t) PATRIOT Act. The Administrative Agent and the Lenders shall have received,
sufficiently in advance of the Closing Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act.

(u) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received such other documents and legal opinions
in respect of any aspect or consequence of the transactions contemplated hereby
or thereby as it shall reasonably request.

6.2 Conditions to Each Credit Extension. The agreement of each Lender to make
any Revolving Credit Loan requested to be made by it on any date (including,
without limitation, its initial Revolving Credit Loan) and the agreement of the
Issuing Lenders to issue or provide any Letter of Credit (including, without
limitation, the initial Letters of Credit) is subject to the satisfaction of the
following conditions precedent:

(a) Notice of Borrowing. The Administrative Agent shall have received a
Borrowing Notice or Letter of Credit Request pursuant to Section 2.3 or
Section 3.2, as the case may be.

(b) Representations and Warranties. Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent any such

 

-57-



--------------------------------------------------------------------------------

representation and warranty relates solely to a specified prior date, in which
case such representation and warranty shall be true and correct in all material
respects as of such specified date.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

(d) Borrowing Base Report. The Administrative Agent shall have timely received a
Borrowing Base Report for the most recent period for which such Borrowing Base
Report is required to be delivered in accordance with Section 7.2(b).

(e) Borrowing Availability. The Total Extensions of Credit, after giving effect
to such extension of credit requested to be made on such date, shall not exceed
either of (w) the Total Commitment or (x) the Borrowing Base as of such date,
and the Administrative Agent shall have received a certificate of a Responsible
Person of the Borrower stating that the statements in this Section 6.2(e) are
true and correct as of such date (such certificate, the “Availability
Certification”).

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any of the Commitments remain in
effect or any amount is owing to any Lender or the Administrative Agent
hereunder or under any other Loan Document (except contingent indemnification
and expense reimbursement obligations for which no claim has been made), the
Borrower shall:

7.1 Financial Statements. Furnish to each Lender:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and, if applicable, the unaudited consolidating balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of income and retained earnings and cash
flows for such year, prepared in accordance with GAAP, by Ernst & Young LLP or
other independent certified public accountants of nationally recognized
standing;

(b) as soon as available, but in any event not later than 60 days after the end
of each fiscal quarter of the Borrower (except for the fiscal quarter ending on
December 31 of each fiscal year), the unaudited consolidated balance sheet of
the Borrower and the unaudited consolidating balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such fiscal quarter and the
related unaudited consolidated and consolidating statements of income and
retained earnings and cash flows for such quarter and the portion of the fiscal
year through the end of such quarter, prepared in accordance with GAAP and
setting forth, certified by a Responsible Person of the Borrower, as being
fairly presented in all material respects (subject to normal year end audit
adjustments and the absence of footnotes); and

(c) as soon as available, but in any event not later than 60 days after the end
of each month, management prepared financial statements for such month, which
shall include, without limitation, written discussion regarding any material
late receivables and any other impairment in the value of the Borrower’s assets.

 

-58-



--------------------------------------------------------------------------------

Such financial statements fairly present in all material respects the financial
condition of the Borrower as of the dates thereof, and the results of operations
and cash flows of the Borrower for the period ended on such date in accordance
with GAAP applied on a consistent basis for the periods covered thereby,
subject, in the case of interim financial statements, to normal recurring
year-end adjustments (the effect of which will not, individually or in the
aggregate, be materially adverse).

7.2 Certificates; Other Information. Furnish to the Administrative Agent (for
distribution to the Lenders through posting on Intralinks):

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.1(a), 7.1(b) and 7.1(c), a certificate of a Responsible Person of the
Borrower (A) stating that to the best of such Person’s knowledge, the Borrower
during such period has observed or performed all of its covenants and other
agreements and satisfied every condition contained in this Agreement and the
other Loan Documents to be observed, performed or satisfied by it, and that such
Responsible Person has obtained no knowledge of any Default or Event of Default,
in each case except as specified in such certificate and (B) showing in detail
the calculations supporting such Person’s certification of the Borrower’s
compliance with the requirements of Sections 8.1(a), (b) and (c);

(b) on a semi-monthly basis as of a date within three (3) Business Days after
the date of such Borrowing Base Report, a Borrowing Base Report dated the 15th
day of each such month and the final day of such month;

(c) on the second Business Day of each week, delivery of a copy of the
Borrower’s trading book and trading position reports detailing trades conducted
during the previous week, in form reasonably acceptable to the Administrative
Agent, certified by the Borrower;

(d) on the second Business Day of each week, delivery of the Borrower’s
Marked-to-Market Report, in form reasonably acceptable to the Administrative
Agent, as of the preceding Friday, certified by the Borrower;

(e) if any such report described in clauses (b), (d) or (f) above is not
reasonably satisfactory in form and substance to the Administrative Agent, the
Borrower shall promptly deliver such supplemental information as the
Administrative Agent may reasonably request;

(f) within five (5) Business Days thereof, written notice of any violation of
the Risk Management Policy; and

(g) promptly, such additional financial and other information regarding the
Borrower as any Lender may from time-to-time reasonably request.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on its books.

7.4 Conduct of Business and Maintenance of Existence. (i) Continue to engage in
business of the same general type as now conducted by it or as described in
Section 8.10 and preserve, renew and keep in full force and effect its corporate
existence and take all reasonable action to maintain all material rights,
privileges and franchises necessary or desirable in the normal conduct of its
business except as otherwise permitted pursuant to Section 8.4 and (ii) comply,
in all material respects, with all Contractual Obligations and Requirements of
Law.

 

-59-



--------------------------------------------------------------------------------

7.5 Maintenance of Property. Keep all property useful and necessary in its
business in good working order and condition (ordinary wear and tear excepted).

7.6 Insurance. Maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business, which insurance shall
(i) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least thirty (30) days
after receipt by the Administrative Agent of written notice thereof, (ii) name
the Administrative Agent on behalf of and for the benefit of the Secured Parties
(other than Crest), as additional insured parties or loss payees, as applicable,
(iii) include a breach of warranty clause, as applicable, and (iv) be reasonably
satisfactory in all material respects to the Administrative Agent. The Borrower
shall deliver to the Administrative Agent a report of a reputable insurance
broker with respect to such insurance during the month of January in each
calendar year and such supplemental reports with respect thereto as the
Administrative Agent may from time to time reasonably request.

7.7 Inspection of Property; Books and Records; Discussions. At the sole expense
of the Borrower: (i) keep proper books of records and accounts in which complete
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (ii) permit representatives of the Administrative Agent to (x) visit and
inspect any of its properties, and examine and make abstracts from any of its
books and records upon reasonable notice during normal business hours and as
often as may reasonably be desired; provided that, unless an Event of Default
shall have occurred and be continuing, only one such visit per year shall be
permitted and (y) discuss the business, operations, properties and financial and
other condition of the Borrower with officers and employees of the Borrower and
with its independent certified public accountants to the extent consistent with
the national policies of such independent certified public accountants, upon
reasonable notice during normal business hours. Information obtained by the
Administrative Agent pursuant to this Section 7.7 shall be shared with a Lender
upon the request of such Lender.

7.8 Notices. Promptly give notice to the Administrative Agent (for delivery to
the Lenders through posting on Intralinks) of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or (ii) litigation, investigation or proceeding which may exist at any
time between the Borrower and any Governmental Authority, which in either case
could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Borrower in which the amount
involved is $5,000,000 or more and not covered by insurance or in which
injunctive or similar relief is sought;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower know or should have reason to know thereof: (i) the
occurrence or expected occurrence of any Reportable Event with respect to any
Single Employer Plan, a failure to make any required contribution to a Plan when
such contributions have become due, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan in which the Borrower is reasonably
expected to have a liability in excess of $5,000,000 or (ii) the institution of
proceedings or the taking of any other action by the PBGC to terminate any
Single Employer Plan;

 

-60-



--------------------------------------------------------------------------------

(e) any time at which the Total Extensions of Credit exceed the Borrowing Base;

(f) any amendment to the Crest Settlement Agreement that may affect the Borrower
in an adverse manner in any material respect; or any failure by Freeport, Sabine
or any other Person to pay an amount due in respect of the Crest Obligation; or
any default or dispute in relation to the Crest Obligation; or any notice to the
Borrower or the Parent by Crest claiming any amount as due but not paid; and

(g) any development or event which could reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this Section 7.8 shall be accompanied by a statement of
a Responsible Person setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.

7.9 Environmental Laws.

(a) Comply with, and direct compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws and obtain and comply with and maintain,
and direct all tenants and subtenants to obtain and comply with and maintain,
any and all licenses, approvals, notifications, registrations or permits
required by applicable Environmental Laws, except to the extent that failure to
do so could not be reasonably expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions, required under Environmental Laws,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect.

7.10 Periodic Audit of Borrowing Base Assets.

(a) Subject, in the case of any Account Receivable, to Section 7.10(b), permit
the Administrative Agent or any other designee of the Administrative Agent to
perform, or to have an independent inspector mutually reasonably acceptable to
the Borrower and the Required Lenders perform, a periodic due diligence
inspection, test and review of all of the assets of the Borrower that comprise
each asset category set forth in the definitions of “Borrowing Base” on a
mutually convenient Business Day once, but if necessary in the Administrative
Agent’s reasonable discretion, twice during each twelve (12) month period
following the Closing Date, the results of which shall be reasonably
satisfactory to the Administrative Agent in all material respects and provided
by the Administrative Agent to each Lender; provided however, the Administrative
Agent or any other designee of the Administrative Agent shall be entitled to
perform additional due diligence inspections, tests and reviews of such
inventory and accounts receivable on Business Days at any time that the
Administrative Agent or the Required Lenders deem necessary at any time during
the occurrence and continuance of an Event of Default; provided further that the
expense of all such due diligence inspections, tests and reviews shall be borne
exclusively by the Borrower.

(b) The Administrative Agent shall have the right to make test verifications of
any Accounts Receivable in any manner and through any medium that it reasonably
considers advisable (other than by contacting an Account Debtor), and the
Borrower shall furnish all such assistance and information as the Administrative
Agent may require in connection therewith. At any time and from time to time,

 

-61-



--------------------------------------------------------------------------------

upon the Administrative Agent’s request and at the expense of the Borrower, the
Borrower shall cause independent public accountants or others satisfactory to
the Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable. If a Default or Event of Default has occurred and is
continuing, the Administrative Agent may, in its own name or in the name of
others, communicate with Account Debtors on the Accounts Receivable to verify
with them to its satisfaction the existence, amount and terms of any Accounts
Receivable.

7.11 Risk Management Policy. Keep the Risk Management Policy in full force and
effect, adhere thereto in all material respects (which adherence shall include
hedging the Borrower’s inventory price risk at an aggregate portfolio level with
futures and forward sales, subject to open position limits established pursuant
to the Risk Management Policy) and modify the Risk Management Policy in any
material respect solely with the prior written consent of the Administrative
Agent; provided that, the Parent and the Borrower may modify the Risk Management
Policy without the prior written consent of the Administrative Agent so long as
any such modification is within the parameters set forth on Schedule 7.11 and
the Borrower notifies the Administrative Agent of such modification within five
(5) Business Days thereof.

7.12 Collections of Accounts Receivable. Pursuant to and in accordance with
Section 8(a) of the Security Agreement, (i) cause each Account Debtor of an
Account Receivable to make all payments to the Borrower in respect of such
Account Receivable to a “Controlled Account” (as such term is defined in the
Security Agreement) maintained at JPMorgan Chase or another financial
institution acceptable to the Administrative Agent, with “read only” electronic
balance reporting provided to the Administrative Agent, (ii) with respect to any
items sent directly to the Borrower by an Account Debtor, hold such items in
trust for the Secured Parties and promptly deposit such items into such
Controlled Account and (iii) otherwise comply with Section 3 of the Security
Agreement.

7.13 Taxes. Timely file or cause to be filed all income, franchise and other
material Tax returns required to be filed by the Borrower and shall timely pay
all income, franchise and other material Taxes due and payable (other than any
Taxes the amount or validity of which are being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower).

7.14 Additional Collateral. With respect to any Subsidiary created or acquired
after the Closing Date by the Borrower (other than an Excluded Subsidiary), such
Subsidiary shall, within twenty (20) days of the creation or acquisition of such
Subsidiary:

(a) become party to the applicable Security Documents; and

(b) take such actions necessary or advisable to:

(i) grant in favor of the Collateral Trustee for the benefit of the Lenders, the
Administrative Agent and Crest a legal, valid and enforceable Lien in all right,
title and interest of such Subsidiary in the Collateral of such Subsidiary, and
cause such Lien described in this Section 7.14(b) to be a Perfected First Lien
on all right, title and interest of such Collateral which can be perfected by
the filing of a Uniform Commercial Code financing statement, subject to the
existence and priority of such Liens permitted pursuant under Section 8.3,
including, without limitation, the Crest Permitted Lien;

(ii) cause any Collateral of such Subsidiary included in the Borrowing Base at
any time to be subject to a Perfected First Lien at such time, subject to the
existence and, in the case of such Liens which are Permitted Borrowing Base
Liens and the Crest Permitted Lien, the priority of any Liens permitted under
Section 8.3,

 

-62-



--------------------------------------------------------------------------------

(iii) cause an Account Control Agreement for each Deposit Account, Securities
Account and Commodity Account of such Subsidiary to be executed and delivered by
such Subsidiary and the bank, broker or other Person maintaining such Deposit
Account, Securities Account or Commodity Account, and

(iv) for Collateral of such Subsidiary located outside of the United States and
included in the Borrowing Base and if otherwise reasonably requested by the
Collateral Trustee, deliver to the Collateral Trustee legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Collateral Trustee.

7.15 Account Closure. Close the JPMorgan Securities Account within five
(5) Business Days of the Closing Date.

7.16 Additional Items. (a) Pay to the Administrative Agent and the Lenders,
within one Business Day of the Closing Date, the fees (including reasonable
fees, disbursements and other charges of counsel to the Administrative Agent) to
be received hereunder and in the Fee Letter.

(b) Deliver to the Administrative Agent, within two Business Days of the Closing
Date, the Man Financial Control Agreement, executed and delivered by a duly
authorized officer of each party thereto.

7.17 Cumulative Losses. Close out, if the aggregate losses associated with
trading positions (including all mark-to-market losses), realized and
unrealized, physical and financial, incurred by the Borrower since July 31, 2007
are in excess of $20,000,000, all positions having a loss equal to or greater
than an amount equal to 5.0% of such aggregate losses incurred by the Borrower;
provided, however, the Borrower shall have no obligation to close out any such
positions if it receives a cash equity contribution or incurs Subordinated
Indebtedness in an aggregate amount equal to or greater than the excess of such
aggregate losses over $20,000,000.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any of the Commitments remain in
effect or any amount is owing to any Lender or the Administrative Agent
hereunder or under any other Loan Document (except contingent indemnification
and expense reimbursement obligations for which no claim has been made), the
Borrower shall not, directly or indirectly:

8.1 Financial Condition Covenants.

(a) Minimum Working Capital. Permit, as of the last day of any calendar month,
the Net Working Capital to be less than the Minimum Working Capital Amount.

(b) Minimum Tangible Net Worth. Permit, as of the last day of any calendar
month, Tangible Net Worth to be less than an amount equal to $40,000,000.

(c) Leverage Ratio. Permit the Leverage Ratio, as of the last day of any
calendar month, to exceed 7.5:1.0.

 

-63-



--------------------------------------------------------------------------------

8.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, or permit any preferred stock to be issued or outstanding, except:

(a) Indebtedness of the Borrower under this Agreement (including, without
limitation, any obligations in connection with Letters of Credit issued for the
sole account of an Issuing Lender pursuant to Section 3.2(c));

(b) Indebtedness outstanding on the date hereof and set forth on Schedule
8.2(b); provided that, following the Closing Date, no additional loans shall be
borrowed, and no additional letters of credit shall be issued, under such
Indebtedness;

(c) unsecured Indebtedness; provided that, the Borrower shall notify the
Administrative Agent of the incurrence of any such unsecured Indebtedness within
five (5) Business Days of such incurrence;

(d) Subordinated Indebtedness;

(e) Indebtedness which does not purport to be secured by, or have any recourse
to, the Collateral or any proceeds thereof; and

(f) the Crest Obligations.

8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of the Collateral, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments or governmental charges or levies not yet due
or payable which are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s Liens, or other like Liens arising in the ordinary course of business
which are not overdue for a period of more than 30 days or which are being
contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) Permitted Borrowing Base Liens;

(f) Liens arising from precautionary UCC financing statements regarding
operating leases;

(g) Liens created pursuant to the Security Documents, including, without
limitation, the Crest Permitted Lien;

(h) Liens of a bank or other securities or commodities intermediary arising
under the Uniform Commercial Code on the items in the course of collection or
arising as a matter of law or under the Account Control Agreements encumbering
deposits or other funds maintained with such financial institution or
intermediary (including the right of set-off) and which are within the general
parameters customary in such financial industry;

 

-64-



--------------------------------------------------------------------------------

(i) Liens in existence on the date hereof securing cash collateral which is
securing Indebtedness permitted by Section 8.2(b); and

(j) First Purchaser Liens.

8.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets of the Borrower, except for the following, in each case so long as, at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing:

(a) the merger, consolidation, amalgamation or liquidation of any Subsidiary
into the Borrower in a transaction in which the Borrower is the surviving or
resulting entity;

(b) the merger, consolidation, amalgamation or liquidation of any Subsidiary
into or with a Subsidiary or the merger, consolidation, amalgamation or
liquidation of any Person into a Subsidiary or pursuant to which such Person
will become a Subsidiary in a transaction in which the resulting or surviving
entity is a Subsidiary; and

(c) the conveyance, sale, lease, assignment, transfer or disposal of all, or
substantially all, of the property, business or assets of the Borrower to a
Subsidiary.

8.5 Limitation on Distributions. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise) to any direct or indirect
owner of the Capital Stock of the Borrower, whether in cash, property,
securities or a combination thereof, with respect to any of the Borrower’s
Capital Stock, or directly or indirectly redeem, purchase, retire or otherwise
acquire for value any of the Borrower’s Capital Stock or set aside any amount
for any such purpose; provided that, such limitation shall not apply to:

(a) dividends payable solely in the Capital Stock of the Borrower;

(b) dividends paid by any Subsidiary of the Borrower to the Borrower; and

(c) dividends paid to the owner of any Capital Stock of the Borrower in an
aggregate amount not to exceed the aggregate net income of the Borrower during
such fiscal year, such dividends to be paid following the delivery of the
financial statements required pursuant to Section 7.1(b) with respect to each
fiscal quarter of the Borrower, starting with the fiscal quarter ending
March 31, 2008; provided that, after giving effect to any such payment of
dividends, the Borrower shall be in compliance with the terms of Section 8.1.

8.6 Limitation on Capital Expenditures. Make or commit to make (by way of the
acquisition of securities of a Person or otherwise) any Capital Expenditure, the
aggregate amount of such Capital Expenditures not to exceed an amount equal to
$5,000,000 during the term of this Agreement.

8.7 Limitation on Transactions with Affiliates. Engage in any transaction with
any Affiliate or Subsidiary unless such transaction is (a) otherwise permitted
under this Agreement, (b) a transaction in which the Borrower and such Affiliate
or Subsidiary is currently engaged or (c) on terms no

 

-65-



--------------------------------------------------------------------------------

less favorable in all material respects to the Borrower than it would obtain in
a comparable arm’s length transaction with a Person which is not an Affiliate or
Subsidiary, or, if no comparable arm’s length transaction with a Person that is
not an Affiliate or a Subsidiary is available, then on terms that are determined
by the Board of Directors of the Borrower to be fair in light of all factors
considered by such Board of Directors to pertinent to the Borrower.

8.8 Accounting Changes. Make any significant change in its accounting treatment
or reporting practices, except as required by GAAP, or change its Fiscal Year,
in each case without providing the Administrative Agent with ten (10) days’
prior notice of such change. At the end of any calendar year during which any
such change has occurred, the Borrower shall prepare and deliver to the
Administrative Agent an explanatory statement, in form and substance reasonably
satisfactory to the Administrative Agent, reconciling the previous treatment or
practice with the new treatment or practice.

8.9 Limitation on Negative Pledge Clauses. Enter into with any Person any
agreement which effectively prohibits or limits the ability of the Borrower to
create, incur, assume or suffer to exist any Lien upon or otherwise transfer any
interest in any of its property, assets or revenues as Collateral, whether now
owned or hereafter acquired, other than:

(a) this Agreement;

(b) the Loan Documents;

(c) any industrial revenue bonds, purchase money mortgages or Financing Leases
permitted by this Agreement (in which cases, any prohibition or limitation shall
only be effective against the assets financed thereby);

(d) leases containing restrictions on assignment entered into in the ordinary
course of business;

(e) licensing agreements or management agreements with customary provisions
restricting assignment, entered into in the ordinary course of business;

(f) joint venture agreements containing customary and standard provisions
regarding ownership and distribution of the assets or equity interests of such
joint venture;

(g) agreements that neither restrict the Administrative Agent’s and Lenders’
ability to obtain first priority liens on Collateral included in the Borrowing
Base nor restrict the Administrative Agent’s and Lenders’ ability to exercise
the remedies available to them under applicable law and the Security Documents,
subject to liens permitted hereunder; provided that, in no event shall such
agreements restrict the payment of the Loans and other Obligations;

(h) agreements entered into in the ordinary course of business with commodity
storage, transportation and/or processing facilities that prohibit liens on the
commodities that are the subject thereof and which shall not be included in the
Borrower Base;

(i) agreements purporting to prohibit the existence of any Liens upon, or
transferring of any interest in, any Excluded Asset (as such term is defined in
the Security Agreement); and

(j) the Crest Settlement Agreement.

 

-66-



--------------------------------------------------------------------------------

8.10 Limitation on Lines of Business. Enter into any business except for those
businesses in which the Borrower are engaged on the date of this Agreement,
including without limitation the natural gas trading and liquefied natural gas
businesses, and activities reasonably related thereto.

8.11 Governing Documents. Amend its certificate of incorporation or articles
(except to increase the number of authorized shares of common stock),
partnership agreement or other Governing Documents, in any manner that could
reasonably be expected to be materially adverse to the interests of the Lenders
and the Administrative Agent, without the prior written consent of the Required
Lenders, which shall not be unreasonably withheld or delayed.

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) (i) The Borrower shall fail to pay any principal of any Revolving Credit
Loan or Reimbursement Obligation when due in accordance with the terms thereof
or hereof; or (ii) the Borrower shall fail to pay any interest on any Revolving
Credit Loan or Reimbursement Obligation, or any other amount payable hereunder
or under the other Loan Documents, when such interest or other amount becomes
due in accordance with the terms thereof or hereof, and in the case of this
clause (ii), the same shall remain unremedied for a period of three (3) Business
Days; or

(b) Any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or which is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document or any representation or
warranty made or deemed made by the Parent in the Parent Indemnification
Agreement shall in any case prove to have been incorrect in any material respect
on or as of the date made or deemed made; or

(c) The Borrower shall default in the observance or performance of any covenant
contained in Sections 7.16 or 8 of this Agreement, or Sections 5(a), (c), (d),
(h), (i), (k), (l)(i) or (m) of the Security Agreement; or

(d) (i) The Borrower shall default in the observance or performance of any other
obligation contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a), (b), (c) and (n) of this Section 9), and such
default shall continue unremedied for a period of 30 days after the earlier of
(x) the Borrower having Actual Knowledge of such default or (y) notice thereof
from the Administrative Agent to the Borrower, or (ii) the Borrower shall
default in the observance or performance of any obligation contained in Sections
5(b), (e), (f), (g), (j) (l)(ii) or (n) of the Security Agreement, and such
default shall continue unremedied for a period of 10 days after the earlier of
(x) the Borrower having Actual Knowledge of such default or (y) notice thereof
from the Administrative Agent to the Borrower;

(e) The Borrower shall (A) default in any payment of principal of or interest on
any Indebtedness (other than the Revolving Credit Loans or Reimbursement
Obligations) or in the payment of any Guarantee Obligation, beyond the period of
grace (not to exceed 30 days), if any, provided in the instrument or agreement
under which such Indebtedness or Guarantee Obligation was created, if the
aggregate amount of the Indebtedness and/or Guarantee Obligations of the
Borrower in respect of which such default or defaults shall have occurred is at
least $10,000,000; (B) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or such Guarantee
Obligation (in each case involving the amounts specified in clause (A) above) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or

 

-67-



--------------------------------------------------------------------------------

condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or such Guarantee Obligation to become payable; or (C) default
in the observance or performance of any obligation (payment or otherwise) under
a Financial OTC Agreement or a Commodity OTC Contract if the counterparty
thereof exercises its right to terminate its position under such Financial OTC
Agreement or Commodity OTC Contract and the Borrower fails to pay such amount
when due, if in excess of $10,000,000, unless disputed in good faith by the
Borrower and such disputed amount is less than the aggregate Available
Commitment at such time; or

(f) (i) The Borrower shall commence any case, proceeding or other action
(A) under any existing or future Law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, arrangement, liquidation,
winding-up or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against the Borrower any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against the Borrower any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief with
regard to all or any substantial part of its assets, which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 30 days from the
entry thereof; or (iv) the Borrower shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity incur, or in the reasonable opinion
of the Required Lenders are likely to incur, any liability in connection with a
complete or partial withdrawal from, or the Insolvency, Reorganization or
termination of, a Multiemployer Plan or (vi) any other event or condition shall
occur or exist with respect to a Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

(h) One or more judgments or decrees shall be entered against the Borrower
involving in the aggregate a liability (not paid or fully covered by insurance)
of $10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

-68-



--------------------------------------------------------------------------------

(i) (i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or the Borrower shall so assert or (ii) the Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby; or

(j) any amount owing to Crest in respect of the Crest Obligations shall not be
repaid when due by the Parent or one of its Subsidiaries; or

(k) the Parent Indemnification Agreement or any Crest Settlement Document shall
cease to be in full force and effect or any party thereto shall so assert in
writing, other than by means of a settlement and/or complete release of its
claims thereunder by Crest; or

(l) Any Change of Control shall occur; or

(m) The Borrower shall fail to deliver (A) a Borrowing Base Report when due in
accordance with the terms of Section 7.2(b) and the same shall remain unremedied
for a period of two (2) Business Days or (B) any of the items specified in
clauses (i) through (xiii), as applicable, of the definition of “Borrowing Base
Report” in Section 1.1 hereof when due in accordance with the terms hereof and
the same shall remain unremedied for a period of five (5) Business Days; or

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of this Section 9 with respect to the
Borrower, the Commitments shall immediately and automatically terminate and the
Revolving Credit Loans and Reimbursement Obligations (except as provided in the
following paragraph) hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the reasonable request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the reasonable request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Revolving Credit Loans and, except as provided in the following paragraph,
Reimbursement Obligations hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit have presented the documents required thereunder)
to be due and payable forthwith, whereupon the same shall immediately become due
and payable.

With respect to all outstanding Letters of Credit with respect to which demand
for payment shall not have occurred at the time of an acceleration pursuant to
the preceding paragraph, the Borrower shall at such time Cash Collateralize an
amount equal to 102% of the aggregate then undrawn and unexpired amount of such
Letters of Credit. The Borrower hereby grants to the Administrative Agent, for
the benefit of the applicable Issuing Lenders and the applicable L/C
Participants, a security interest in such Cash Collateral to secure all
obligations of the Borrower under this Agreement and the other Loan Documents
and the Crest Obligations. Cash Collateralized amounts shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the Notes. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such cash collateral account shall be returned to the Borrower. The Borrower
shall execute and deliver to the Administrative Agent, for the account of the
Issuing Lenders and the L/C

 

-69-



--------------------------------------------------------------------------------

Participants, such further documents and instruments as the Administrative Agent
may reasonably request to evidence the creation and perfection of the within
security interest in such Cash Collateral account.

Notwithstanding anything to the contrary contained in this Section 9, in the
event of any Event of Default under the covenants set forth in Section 8.1 and
until the expiration of the tenth day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter hereunder, (x) the Parent may make a cash contribution to the Borrower,
and the amount of Net Cash Proceeds thereof shall be deemed to increase Net
Working Capital or Tangible Net Worth, as applicable, with respect to such
applicable fiscal quarter; provided that, such Net Cash Proceeds applied to the
cure right in this Section 9 are actually received by the Borrower no later than
ten days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter thereunder and (ii) do not exceed
the aggregate amount necessary to cure such Event of Default under Section 8.1
for such applicable period. The parties hereby acknowledge that this Section 9
may not be relied on for purposes of calculating any financial ratios other than
as applicable to Section 8.1 and shall not result in any adjustment to any ratio
or amounts other than the Leverage Ratio or the amount of the Net Working
Capital or Tangible Net Worth, as applicable, referred to in the immediately
preceding sentence. Notwithstanding the provisions of this Section 9, such cure
right shall be only made once during the term of this Agreement.

SECTION 10. THE ADMINISTRATIVE AGENT

10.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall be responsible
for the negligence or misconduct of any agents or attorneys in-fact selected by
it with reasonable care.

10.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates (each an
“Agent-Related Person”) shall be (i) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Borrower or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document (including,
without limitation, in any audit prepared by the Administrative Agent’s internal
auditor pursuant to Section 6.1(n)) or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder. The Administrative Agent shall not be

 

-70-



--------------------------------------------------------------------------------

under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower.

10.4 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent with reasonable care. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or as otherwise required by
Section 11.1 or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or as otherwise required by Section 11.1 and such request and
any action taken or failure to act pursuant thereto shall be binding upon all of
the Lenders and all future holders of the Revolving Credit Loans and all other
Obligations.

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

10.6 Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that none of the Administrative Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower or any audit performed by the Administrative Agent’s internal
auditor pursuant to Section 6.1(n), shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and made its
own decision to extend credit to the Borrower hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower. Except for notices, reports and other documents expressly required to
be furnished to the

 

-71-



--------------------------------------------------------------------------------

Lenders by the Administrative Agent hereunder or under the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates. Without limiting the generality of the foregoing, the Administrative
Agent shall not have any duty to monitor the Collateral used to calculate the
Borrowing Base or the reporting requirements or the contents of reports
delivered by the Borrower. Each Lender assumes the responsibility of keeping
itself informed at all times.

10.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Revolving Credit Loans and Reimbursement
Obligations and the cash collateralization of the L/C Obligations) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that, no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Administrative
Agent’s gross negligence or willful misconduct. The agreements in this
Section 10.7 shall survive the payment of the Revolving Credit Loans,
Reimbursement Obligations and all amounts payable hereunder and the cash
collateralization of the L/C Obligations.

10.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans and other extensions of credit to, accept
deposits from and generally engage in any kind of business with the Borrower as
though the Administrative Agent were not the Administrative Agent hereunder and
under the other Loan Documents. With respect to the Revolving Credit Loans and
other Extensions of Credit made by it, the Administrative Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor Administrative Agent for the Lenders, which successor Administrative
Agent shall be subject to approval by the Borrower, whereupon such successor
Administrative Agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor Administrative Agent effective upon such appointment and approval, and
the former Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Revolving Credit Loans or other Obligations. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents. If no successor Administrative Agent has
accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall

 

-72-



--------------------------------------------------------------------------------

perform all of the duties of such Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.

10.10 Collateral Matters. (a) The Collateral Trustee is authorized on behalf of
all of the Lenders, without the necessity of any notice to or further consent
from the Lenders, from time-to-time to take any action with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected the security interest in and Liens upon the Collateral granted
pursuant to the Loan Documents.

(b) The Lenders irrevocably authorize the Collateral Trustee, at its option and
in its discretion, to release any Lien granted to or held by the Collateral
Trustee on behalf of the Lenders upon any Collateral (i) upon termination of the
Commitments and payment in full of all Revolving Credit Loans and all other
Obligations known to the Collateral Trustee and payable under this Agreement or
any other Loan Document (except indemnification obligations for which no claim
has been made and of which no Responsible Person of the Borrower has Actual
Knowledge); (ii) constituting property sold or to be sold or disposed of as part
of or in connection with any disposition permitted hereunder; (iii) constituting
property in which the Borrower owned no interest at the time the Lien was
granted or at any time thereafter; (iv) constituting property leased to the
Borrower under a lease which has expired or been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by the Borrower to be, renewed or extended; (v) consisting of an
instrument evidencing Indebtedness or other debt instrument, if the indebtedness
evidenced thereby has been paid in full; or (vi) if approved, authorized or
ratified in writing by all of the Lenders. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Collateral Trustee’s
authority to release particular types or items of Collateral pursuant to this
Section 10.10; provided that, the absence of any such confirmation for whatever
reason shall not affect the Collateral Trustee’s rights under this
Section 10.10.

(c) The Collateral Trustee may execute any of its duties under this Agreement
and the other Loan Documents by or through agents or attorneys in fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Collateral Trustee shall not be responsible for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement nor any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time-to-time, (a) enter into with the Borrower written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Borrower
hereunder or thereunder or (b) waive or consent to any departure from, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver or consent and no such
amendment, supplement or modification shall:

(i) reduce the amount or extend the scheduled date of maturity of any Revolving
Credit Loan or payment Obligation hereunder or any installment thereof, or
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the consent of
each Lender affected thereby, or

 

-73-



--------------------------------------------------------------------------------

(ii) amend or modify the definition of “Termination Date” or “Revolving Credit
Maturity Date” or Section 4.7, without the written consent of all of the
Lenders, or

(iii) amend or modify the definition of “Applicable Margin” or the definition of
any component thereof, or reduce the stated rate of any interest or fee payable
under this Agreement, without the written consent of all of the Lenders, or

(iv) increase the Commitment Percentage of any Lender, without the written
consent of all of the Lenders, or

(v) amend or modify the definition of “Borrowing Base” or the definition of any
component thereof, in each case without the written consent of Lenders, the
Commitments of which aggregate more than 75% of the Total Commitments, or

(vi) amend, modify or waive any provision of this Section 11.1 or change the
percentage specified in the definition of Required Lenders, or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents or release any of the
Collateral, in each case without the written consent of all of the Lenders, or

(vii) change the percentage specified in the definition of Required Lenders
without the written consent of all of the Lenders, or

(viii) amend, modify or waive any provision of Section 10 without the written
consent of the then Administrative Agent, or

(ix) amend, modify or waive any provision of Section 10.10 without the written
consent of the then Collateral Trustee, or

(x) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Revolving Credit
Loans and other Obligations. In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default
or impair any right consequent thereon.

11.2 Notices.

(a) General. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile transmission)
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made (a) in the case of delivery by hand, when delivered, (b) in
the case of delivery by mail, three (3) Business Days after being deposited in
the mails, postage prepaid, or (c) in the case of delivery by facsimile
transmission, when sent and receipt has been electronically confirmed, addressed
as follows in the case of the Borrower and the Administrative Agent, and as set
forth in Schedule 1.0 in the case of the other parties hereto, or to such other
address as may be hereafter notified by the respective parties hereto:

 

-74-



--------------------------------------------------------------------------------

The Borrower:    Cheniere Marketing, Inc.   

700 Milam Street

Suite 800

Houston, Texas 77002

Attention: Robert M. Flavin

Fax: (713) 375-5000

E-mail: robert.flavin@cheniere.com

   with a copy to:   

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention: Thomas J. Perich

Fax: (713) 238-7175

Tel: (713) 220-4268

E-mail: tperich@akllp.com

The Administrative Agent:    For all purposes:   

BNP Paribas

787 Seventh Avenue, 3rd Floor

New York, New York 10019

Attention: Rosa Santini

Fax: (212) 841-2536

   and for purposes of payments and matters relating to loans:   

BNP Paribas RCC, Inc., as agent for BNP Paribas

525 Washington Blvd.

Jersey City, New Jersey 07310

  

Attention: Migdalia Jimenez, Loan Servicing

Fax: (201) 850-4025

   and for purposes relating to Letters of Credit:   

BNP Paribas RCC, Inc., as agent for BNP Paribas

525 Washington Blvd.

Jersey City, New Jersey 07310

Attention: Bill Greten, Trade Finance Operations

Fax: (201) 850-4024

with a copy to:   

Cadwalader, Wickersham & Taft LLP

227 W. Trade Street, Suite 2400

Charlotte, North Carolina 28202

Attention: Steven N. Cohen, Esq.

Fax: 704-348-5200

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lenders or the Lenders pursuant to Section 2.3, 3.1, 3.3, 4.3, 4.6,
4.7, or 4.10 shall not be effective until received.

 

-75-



--------------------------------------------------------------------------------

(b) Limited Use of Electronic Mail. Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements, Borrowing Notices and Letters of Credit and other
information, and to distribute Loan Documents for execution by the parties
thereto, and may not be used to deliver any notice hereunder.

(c) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein;
provided however that, any correction or other modification of a notice made by
the Borrower prior to the required time for such notice shall be binding, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

11.4 Survival of Representations and Warranties. Upon termination of the
Commitments and payment in full of the Revolving Credit Loans and all other
Obligations payable under this Agreement or any other Loan Document (except
indemnification obligations for which no claim has been made and of which no
Responsible Person of the Borrower has Actual Knowledge), the pledge and
security interest granted pursuant to this Agreement and the other Loan
Documents shall automatically terminate and all rights to the Collateral shall
revert to the Borrower.

11.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable and documented fees and disbursements of counsel to the
Administrative Agent (which shall include the FERC counsel but shall otherwise
be limited to one counsel per country, which counsel shall also represent the
Collateral Trustee), (b) to pay or reimburse each Lender and the Administrative
Agent for all its documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including, without limitation, the
documented fees and disbursements of counsel (excluding the allocated fees and
expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent (including the fees and expenses of Cadwalader,
Wickersham & Taft LLP and FERC counsel), (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent (including the determination of whether or not

 

-76-



--------------------------------------------------------------------------------

any such waiver or consent is required) under or in respect of, this Agreement,
the other Loan Documents and any such other documents, and (d) to pay,
indemnify, and hold each Lender, the Issuing Lenders and the Administrative
Agent, and each of their respective officers, employees, directors, trustees,
agents, advisors, affiliates and controlling persons (each, an “Indemnitee”),
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents, and any such other documents, including, without limitation, any of
the foregoing relating to the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Borrower, any
of its Subsidiaries, or any of the Properties (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”); provided that, the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities (i) to the extent such Indemnified Liabilities are found
by a final, nonappealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
(ii) legal proceedings commenced against an Indemnitee by any security holder or
creditor thereof arising out of and based upon rights afforded any such security
holder or creditor solely in its capacity as such. The agreements in this
Section 11.5 shall survive repayment of the Revolving Credit Loans,
Reimbursement Obligations and all other amounts payable hereunder.

11.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender (and any
purported such assignment or transfer by the Borrower without such consent of
each Lender shall be null and void).

(b) Any Lender may, in accordance with applicable Law, at any time sell to one
or more banks, financial institutions or other entities (“Participants”) (so
long as no Default or Event of Default has occurred and is continuing, only with
the consent of the Borrower, which consent shall not be unreasonably withheld or
delayed) participating interests in any Revolving Credit Loan or Reimbursement
Obligation owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents (a
“Participation”). In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Revolving Credit Loan, Reimbursement Obligation or other
interest for all purposes under this Agreement and the other Loan Documents, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment to or waiver of any provision of any Loan Document, or any consent to
any departure by the Borrower therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or the stated rate
of interest on, the Revolving Credit Loans, Reimbursement Obligation or any fees
payable hereunder, or postpone the date of the final maturity of the Revolving
Credit Loans or Reimbursement Obligations, in each case to the extent subject to
such participation. The Borrower agrees that if amounts outstanding under this
Agreement are due or unpaid during an Event of Default, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall, to the maximum extent permitted by applicable
Law, be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 11.7

 

-77-



--------------------------------------------------------------------------------

as fully as if it were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of, and bound by the obligations
imposed on the Lenders in, Sections 4.12, 4.13, and 4.14 with respect to its
participation in the Commitments and the Revolving Credit Loans and other
Extensions of Credit outstanding from time-to-time as if it were a Lender.

(c) Any Lender may, in accordance with applicable Law, at any time and from
time-to-time assign to any Lender or any Affiliate or Approved Fund thereof, or,
with the consent of the Administrative Agent, the Issuing Lenders and, so long
as no Default or Event of Default has occurred and is continuing, the Borrower
(which consent shall not be unreasonably withheld or delayed), to any other
Person (the “Assignee”), all or any part of its rights and obligations under
this Agreement and the other Loan Documents pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit E, appropriately completed (an
“Assignment and Acceptance”), executed by such Assignee, such assigning Lenders
(and, in the case of an Assignee that is not then a Lender or any Affiliate or
Approved Fund thereof, by the Administrative Agent, the Issuing Lenders, and, so
long as no Default or Event of Default has occurred and is continuing, the
Borrower) and attaching the Assignee’s relevant tax forms, administrative
details and wiring instructions, and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided that (i) each such
assignment to an Assignee (other than any Lender) shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (other than in the case of (a) an assignment of all of a Lender’s
interests under this Agreement or (b) an assignment to an Affiliate or Approved
Fund of the Assignor), unless otherwise agreed by the Administrative Agent and,
so long as no Default or Event of Default has occurred and is continuing, the
Borrower (such amount to be aggregated in respect of assignments by to any
Lender and the affiliates or Approved Funds thereof), (ii) in the case of an
assignment by a Lender to a Bank CLO managed by such Lender or an affiliate of
such Lender, unless such assignment to such Bank CLO has been consented to by
the Administrative Agent, the Issuing Lenders and the Borrower (such consent not
to be unreasonably withheld or delayed), the assigning Lender shall retain the
sole right to approve any amendment, waiver or other modification of this
Agreement or any other Loan Document; provided that, the Assignment and
Acceptance between such Lender and such Bank CLO may provide that such Lender
will not, without the consent of such Bank CLO, agree to any amendment,
modification or waiver that requires the consent of each Lender directly
affected thereby pursuant to Section 11.1, and (iii) each Assignee shall comply
with the provisions of Section 4.13(c). Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Acceptance, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder with Commitments as set forth
therein, and (y) the assigning Lender thereunder shall, to the extent provided
in such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such assigning Lender shall cease to be a party hereto).
Notwithstanding any provision of this paragraph (c) and paragraph (e) of this
Section 11.6, the consent of the Borrower shall not be required, and, unless
requested by the Assignee and/or the assigning Lender, new Notes shall not be
required to be executed and delivered by the Borrower, for any assignment which
occurs at any time when any of the events described in Section 9(f) shall have
occurred and be continuing. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
Participation in such rights and obligations in accordance with clause (b) of
this Section 11.6.

(d) The Administrative Agent, on behalf of the Borrower, shall maintain at the
address of the Administrative Agent referred to in Section 11.2 a copy of each
Assignment and Acceptance delivered to it and a record of each Participation and
a register (the “Register”) for the recordation of the names and addresses of
the Lenders (including all Assignees, successors and Participants) and the
Commitments of, and principal amounts of the Revolving Credit Loans and other

 

-78-



--------------------------------------------------------------------------------

Obligations owing to, each Lender from time-to-time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may (and, in the case of any Revolving
Credit Loan or other obligation hereunder not evidenced by a Note, shall) treat
each Person whose name is recorded in the Register as the owner of a Revolving
Credit Loan or other Obligation hereunder as the owner thereof for all purposes
of this Agreement and the other Loan Documents, notwithstanding any notice to
the contrary. Any assignment of any Revolving Credit Loan or other obligation
hereunder, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time-to-time upon reasonable prior notice. If any
Lender sells a Participation as described in Section 11.6(b), it shall provide
to the Administrative Agent on behalf of the Borrower, or maintain as agent of
the Borrower, the information described in this paragraph and permit the
Borrower to review such information as reasonably needed for the Borrower to
comply with their obligations under this Agreement or under any applicable Law
or governmental regulation or procedure.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender, by the Administrative Agent, the Issuing Lenders and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower),
together with payment to the Administrative Agent by the assigning Lender of a
registration and processing fee of $3,500, the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
applicable Register and give notice of such acceptance and recordation to the
Lenders and the Borrower.

(f) The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and, so long as no Default or Event of Default
has occurred and is continuing, only with the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed) any prospective
Transferee in each case, any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement; provided that such
Transferee shall have agreed to be bound by the provisions of Section 11.15
hereof.

(g) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 11.6 concerning assignments of Revolving Credit Loans
and other Extensions of Credit and Notes relate only to absolute assignments and
that such provisions do not prohibit assignments creating security interests,
including, without limitation, (i) any pledge or assignment by a Lender of any
Revolving Credit Loan or Note to any Federal Reserve Bank in accordance with
applicable Law and (ii) any pledge or assignment by a Lender which is a fund to
its trustee for the benefit of such trustee and/or its investors to secure its
obligations under any indenture or Governing Documents to which it is a party;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(h) Notwithstanding the foregoing, any Lender may, with notice to, but without
consent of, the Borrower and the Administrative Agent, and in accordance with
the definition of “Conduit Lender” set forth in Section 1.1 hereof and the terms
of this Section 11.6(h), designate a Conduit Lender and fund any of the
Revolving Credit Loans or Unreimbursed Amounts which such Lender is obligated to
make or pay hereunder by causing such Conduit Lender to fund such Revolving
Credit Loans or Unreimbursed Amounts on behalf of such Lender. Any Conduit
Lender may assign any or all of the

 

-79-



--------------------------------------------------------------------------------

Revolving Credit Loans or Unreimbursed Amounts it may have funded hereunder to
its designating Lender without the consent of the Borrower or the Administrative
Agent and without regard to the limitations set forth in Section 11.6(c). The
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar Law in
connection with any obligation of such Conduit Lender under the Loan Documents,
for one year and one day after the payment in full of the latest maturing
commercial paper note issued by such Conduit Lender; provided, however, that
each Lender designating any Conduit Lender hereby agrees to indemnify, save and
hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. In addition, notwithstanding the
foregoing, any Conduit Lender may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Revolving Credit Loans or Reimbursement Obligations to any financial
institutions (consented to by the Borrower and the Administrative Agent)
providing liquidity and/or credit support to or for the account of such Conduit
Lender to support the funding or maintenance of Revolving Credit Loans or
Reimbursement Obligations by such Conduit Lender and (ii) disclose on a
confidential basis any non-public information relating to its Revolving Credit
Loans and its Reimbursement Obligations to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such Conduit Lender. This clause (h) may not be amended without the written
consent of any Conduit Lender directly affected thereby.

11.7 Adjustments; Set-off.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Revolving Credit Loans or Reimbursement Obligations, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Revolving Credit Loans or Reimbursement
Obligations, or interest thereon, such Benefited Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Revolving Credit Loan, or shall provide such other Lenders with
the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Revolving Credit Loan may exercise all
rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.

(b) In addition to any rights and remedies of the Lenders provided by Law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable Law, during the existence of an Event of Default, upon any amount
becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that, the failure to give such notice shall not affect the validity of
such set-off and application.

 

-80-



--------------------------------------------------------------------------------

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or electronic (PDF) transmission of signature pages hereto), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

11.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12 Service of Process; Submission To Jurisdiction; Waivers Each party hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
located in New York County, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower as the
case may be, at their address set forth in Section 11.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

-81-



--------------------------------------------------------------------------------

11.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Borrower, on one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14 WAIVERS OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

11.15 Confidentiality.

(a) The Administrative Agent and Lender shall (a) keep confidential (and shall
cause its directors, officers, employees, representatives, agents or auditors
(collectively, “Representatives”) to keep confidential) all information that
such Lender receives from or on behalf of the Borrower other than information
that is identified by the Borrower as being non-confidential information (all
such information that is not so identified being “Confidential Information”),
(b) use Confidential Information solely for purposes of evaluating and
administering the Loans and the Loan Documents and (c) subject to
Section 11.15(d), not disclose Confidential Information to Representatives of
its Trading Business.

(b) Notwithstanding anything in this Section 11.15 to the contrary, any
Confidential Information may be disclosed by any Lender (the affected Lender
being, the “Disclosing Party”) (i) if the Disclosing Party is compelled by
judicial process or is required by Law or regulation or is requested to do so by
any examiner or any other regulatory authority or recognized self-regulatory
organization including, without limitation, the New York Stock Exchange, the
Federal Reserve Board, the New York State Banking Department and the
Securities & Exchange Commission, in each case having or asserting jurisdiction
over the Disclosing Party, (ii) to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the obligations under this Agreement or (iii) to any
Transferee pursuant to the terms of Section 11.6(f).

(c) The obligations of each Lender and its Representatives under this
Section 11.15 with respect to Confidential Information shall not apply to any
Confidential Information which, as of the date of disclosure to such Lender or
its Representatives is in the public domain or subsequently comes into the
public domain other than as a result of a breach of the obligations of any
Lender or its Representatives hereunder, or any information that was or becomes
available to such Lender or its Representatives from a person or source that is
not, to the knowledge of such Lender or its Representatives, bound by a
confidentiality agreement with the Borrower or otherwise prohibited from
transferring such information to such Lender or its Representatives, or any
information which was or becomes available to such Lender or its Representatives
without any obligation of confidentiality prior to its disclosure by or on
behalf of the Borrower.

(d) Notwithstanding anything herein to the contrary, if an Event of Default has
occurred and is continuing, each Lender may disclose Confidential Information to
those Representatives of its Trading Business, solely to the extent (i) such
disclosure is (A) advisable, in the good faith

 

-82-



--------------------------------------------------------------------------------

discretion of such Lender, to assist such Lender in protecting and enforcing its
rights under the Loan Documents and other credit facilities with which such
Lender or its Affiliates has with the Borrower (or their Affiliates) and
(B) relevant to such assistance, (ii) such Representatives have been advised of,
and agree to, the confidential nature, and restrictions on use, of such
Confidential Information and need to know same in connection with providing such
assistance, and (iii) such Confidential Information is not used for any purpose
other than that set forth in this Section 11.15.

[Signature Pages Follow]

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CHENIERE MARKETING, INC. By:   /s/ Robert M. Flavin  

Robert M. Flavin

Senior Vice President and

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

BNP PARIBAS,

as Administrative Agent

  By:   /s/ Richard J. Wernli     Title: Director   By:   /s/ Sally Haswell    
Title: Managing Director

BNP PARIBAS,

as Issuing Lender

  By:   /s/ Richard J. Wernli     Title: Director   By:   /s/ Sally Haswell    
Title: Managing Director

BNP PARIBAS,

as a Lender

  By:   /s/ Richard J. Wernli     Title: Director   By:   /s/ Sally Haswell    
Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]